
  Canada 1867 (rev. 2011)
  
  

  

  


CONSTITUTION ACT 1867


An Act for the Union of Canada, Nova Scotia, and New Brunswick, and the Government thereof; and for Purposes connected therewith


(29th March 1867)


WHEREAS the Provinces of Canada, Nova Scotia, and New Brunswick have expressed their Desire to be federally united into One Dominion under the Crown of the United Kingdom of Great Britain and Ireland, with a Constitution similar in Principle to that of the United Kingdom:


And whereas such a Union would conduce to the Welfare of the Provinces and promote the Interests of the British Empire:


And whereas on the Establishment of the Union by Authority of Parliament it is expedient, not only that the Constitution of the Legislative Authority in the Dominion be provided for, but also that the Nature of the Executive Government therein be declared:


And whereas it is expedient that Provision be made for the eventual Admission into the Union of other Parts of British North America:



I. PRELIMINARY



1. Short title


This Act may be cited as the Constitution Act, 1867.



2. Repealed



II. UNION



3. Declaration of Union


It shall be lawful for the Queen, by and with the Advice of Her Majesty’s Most Honourable Privy Council, to declare by Proclamation that, on and after a Day therein appointed, not being more than Six Months after the passing of this Act, the Provinces of Canada, Nova Scotia, and New Brunswick shall form and be One Dominion under the Name of Canada; and on and after that Day those Three Provinces shall form and be One Dominion under that Name accordingly.



4. Construction of subsequent Provisions of Act


Unless it is otherwise expressed or implied, the Name Canada shall be taken to mean Canada as constituted under this Act.



5. Four Provinces


Canada shall be divided into Four Provinces, named Ontario, Quebec, Nova Scotia, and New Brunswick.



6. Provinces of Ontario and Quebec


The Parts of the Province of Canada (as it exists at the passing of this Act) which formerly constituted respectively the Provinces of Upper Canada and Lower Canada shall be deemed to be severed, and shall form Two separate Provinces. The Part which formerly constituted the Province of Upper Canada shall constitute the Province of Ontario; and the Part which formerly constituted the Province of Lower Canada shall constitute the Province of Quebec.



7. Provinces of Nova Scotia and New Brunswick


The Provinces of Nova Scotia and New Brunswick shall have the same Limits as at the passing of this Act.



8. Decennial Census


In the general Census of the Population of Canada which is hereby required to be taken in the Year One thousand eight hundred and seventy-one, and in every Tenth Year thereafter, the respective Populations of the Four Provinces shall be distinguished.



III. EXECUTIVE POWER



9. Declaration of Executive Power in the Queen


The Executive Government and Authority of and over Canada is hereby declared to continue and be vested in the Queen.



10. Application of Provisions referring to Governor General


The Provisions of this Act referring to the Governor General extend and apply to the Governor General for the Time being of Canada, or other the Chief Executive Officer or Administrator for the Time being carrying on the Government of Canada on behalf and in the Name of the Queen, by whatever Title he is designated.



11. Constitution of Privy Council for Canada


There shall be a Council to aid and advise in the Government of Canada, to be styled the Queen’s Privy Council for Canada; and the Persons who are to be Members of that Council shall be from Time to Time chosen and summoned by the Governor General and sworn in as Privy Councillors, and Members thereof may be from Time to Time removed by the Governor General.



12. All Powers under Acts to be exercised by Governor General with Advice of Privy Council, or alone


All Powers, Authorities, and Functions which under any Act of the Parliament of Great Britain, or of the Parliament of the United Kingdom of Great Britain and Ireland, or of the Legislature of Upper Canada, Lower Canada, Canada, Nova Scotia, or New Brunswick, are at the Union vested in or exerciseable by the respective Governors or Lieutenant Governors of those Provinces, with the Advice, or with the Advice and Consent, of the respective Executive Councils thereof, or in conjunction with those Councils, or with any Number of Members thereof, or by those Governors or Lieutenant Governors individually, shall, as far as the same continue in existence and capable of being exercised after the Union in relation to the Government of Canada, be vested in and exerciseable by the Governor General, with the Advice or with the Advice and Consent of or in conjunction with the Queen’s Privy Council for Canada, or any Members thereof, or by the Governor General individually, as the Case requires, subject nevertheless (except with respect to such as exist under Acts of the Parliament of Great Britain or of the Parliament of the United Kingdom of Great Britain and Ireland) to be abolished or altered by the Parliament of Canada.



13. Application of Provisions referring to Governor General in Council


The Provisions of this Act referring to the Governor General in Council shall be construed as referring to the Governor General acting by and with the Advice of the Queen’s Privy Council for Canada.



14. Power to Her Majesty to authorize Governor General to appoint Deputies


It shall be lawful for the Queen, if Her Majesty thinks fit, to authorize the Governor General from Time to Time to appoint any Person or any Persons jointly or severally to be his Deputy or Deputies within any Part or Parts of Canada, and in that Capacity to exercise during the Pleasure of the Governor General such of the Powers, Authorities, and Functions of the Governor General as the Governor General deems it necessary or expedient to assign to him or them, subject to any Limitations or Directions expressed or given by the Queen; but the Appointment of such a Deputy or Deputies shall not affect the Exercise by the Governor General himself of any Power, Authority, or Function.



15. Command of Armed Forces to continue to be vested in the Queen


The Command-in-Chief of the Land and Naval Militia, and of all Naval and Military Forces, of and in Canada, is hereby declared to continue and be vested in the Queen.



16. Seat of Government of Canada


Until the Queen otherwise directs, the Seat of Government of Canada shall be Ottawa.



IV. LEGISLATIVE POWER



17. Constitution of Parliament of Canada


There shall be One Parliament for Canada, consisting of the Queen, an Upper House styled the Senate, and the House of Commons.



18. Privileges, etc., of Houses


The privileges, immunities, and powers to be held, enjoyed, and exercised by the Senate and by the House of Commons, and by the members thereof respectively, shall be such as are from time to time defined by Act of the Parliament of Canada, but so that any Act of the Parliament of Canada defining such privileges, immunities, and powers shall not confer any privileges, immunities, or powers exceeding those at the passing of such Act held, enjoyed, and exercised by the Commons House of Parliament of the United Kingdom of Great Britain and Ireland, and by the members thereof.



19. First Session of the Parliament of Canada


The Parliament of Canada shall be called together not later than Six Months after the Union.



20. Repealed



Part 1. THE SENATE



21. Number of Senators


The Senate shall, subject to the Provisions of this Act, consist of One Hundred and five Members, who shall be styled Senators.



22. Representation of Provinces in Senate


In relation to the Constitution of the Senate Canada shall be deemed to consist of Four Divisions:







1.
Ontario;






2.
Quebec;






3.
The Maritime Provinces, Nova Scotia and New Brunswick, and Prince Edward Island;






4.
The Western Provinces of Manitoba, British Columbia, Saskatchewan, and Alberta;




which Four Divisions shall (subject to the Provisions of this Act) be equally represented in the Senate as follows: Ontario by twenty-four senators; Quebec by twenty- four senators; the Maritime Provinces and Prince Edward Island by twenty-four senators, ten thereof representing Nova Scotia, ten thereof representing New Brunswick, and four thereof representing Prince Edward Island; the Western Provinces by twenty-four senators, six thereof representing Manitoba, six thereof representing British Columbia, six thereof representing Saskatchewan, and six thereof representing Alberta; Newfoundland shall be entitled to be represented in the Senate by six members; the Yukon Territory, the Northwest Territories and Nunavut shall be entitled to be represented in the Senate by one member each.


In the Case of Quebec each of the Twenty-four Senators representing that Province shall be appointed for One of the Twenty-four Electoral Divisions of Lower Canada specified in Schedule A. to Chapter One of the Consolidated Statutes of Canada.



23. Qualifications of Senator


The Qualifications of a Senator shall be as follows:







1.
He shall be of the full age of Thirty Years;






2.
He shall be either a natural-born Subject of the Queen, or a Subject of the Queen naturalized by an Act of the Parliament of Great Britain, or of the Parliament of the United Kingdom of Great Britain and Ireland, or of the Legislature of One of the Provinces of Upper Canada, Lower Canada, Canada, Nova Scotia, or New Brunswick, before the Union, or of the Parliament of Canada after the Union;






3.
He shall be legally or equitably seised as of Freehold for his own Use and Benefit of Lands or Tenements held in Free and Common Socage, or seised or possessed for his own Use and Benefit of Lands or Tenements held in Franc-alleu or in Roture, within the Province for which he is appointed, of the Value of Four thousand Dollars, over and above all Rents, Dues, Debts, Charges, Mortgages, and Incumbrances due or payable out of or charged on or affecting the same;






4.
His Real and Personal Property shall be together worth Four thousand Dollars over and above his Debts and Liabilities;






5.
He shall be resident in the Province for which he is appointed;






6.
In the Case of Quebec he shall have his Real Property Qualification in the Electoral Division for which he is appointed, or shall be resident in that Division.





24. Summons of Senator


The Governor General shall from Time to Time, in the Queen’s Name, by Instrument under the Great Seal of Canada, summon qualified Persons to the Senate; and, subject to the Provisions of this Act, every Person so summoned shall become and be a Member of the Senate and a Senator.



25. Repealed



26. Addition of Senators in certain cases


If at any Time on the Recommendation of the Governor General the Queen thinks fit to direct that Four or Eight Members be added to the Senate, the Governor General may by Summons to Four or Eight qualified Persons (as the Case may be), representing equally the Four Divisions of Canada, add to the Senate accordingly.



27. Reduction of Senate to normal Number


In case of such Addition being at any Time made, the Governor General shall not summon any Person to the Senate, except on a further like Direction by the Queen on the like Recommendation, to represent one of the Four Divisions until such Division is represented by Twenty-four Senators and no more.



28. Maximum Number of Senators


The Number of Senators shall not at any Time exceed One Hundred and thirteen.





29. 
1. Tenure of Place in Senate


Subject to subsection (2), a Senator shall, subject to the provisions of this Act, hold his place in the Senate for life.



2. Retirement upon attaining age of seventy-five years


A Senator who is summoned to the Senate after the coming into force of this subsection shall, subject to this Act, hold his place in the Senate until he attains the age of seventy-five years.



30. Resignation of Place in Senate


A Senator may by Writing under his Hand addressed to the Governor General resign his Place in the Senate, and thereupon the same shall be vacant.



31. Disqualification of Senators


The Place of a Senator shall become vacant in any of the following Cases:







1.
If for Two consecutive Sessions of the Parliament he fails to give his Attendance in the Senate;






2.
If he takes an Oath or makes a Declaration or Acknowledgment of Allegiance, Obedience, or Adherence to a Foreign Power, or does an Act whereby he becomes a Subject or Citizen, or entitled to the Rights or Privileges of a Subject or Citizen, of a Foreign Power;






3.
If he is adjudged Bankrupt or Insolvent, or applies for the Benefit of any Law relating to Insolvent Debtors, or becomes a public Defaulter;






4.
If he is attainted of Treason or convicted of Felony or of any infamous Crime;






5.
If he ceases to be qualified in respect of Property or of Residence; provided, that a Senator shall not be deemed to have ceased to be qualified in respect of Residence by reason only of his residing at the Seat of the Government of Canada while holding an Office under that Government requiring his Presence there.





32. Summons on Vacancy in Senate


When a Vacancy happens in the Senate by Resignation, Death, or otherwise, the Governor General shall by Summons to a fit and qualified Person fill the Vacancy.



33. Questions as to Qualifications and Vacancies in Senate


If any Question arises respecting the Qualification of a Senator or a Vacancy in the Senate the same shall be heard and determined by the Senate.



34. Appointment of Speaker of Senate


The Governor General may from Time to Time, by Instrument under the Great Seal of Canada, appoint a Senator to be Speaker of the Senate, and may remove him and appoint another in his Stead.



35. Quorum of Senate


Until the Parliament of Canada otherwise provides, the Presence of at least Fifteen Senators, including the Speaker, shall be necessary to constitute a Meeting of the Senate for the Exercise of its Powers.



36. Voting in Senate


Questions arising in the Senate shall be decided by a Majority of Voices, and the Speaker shall in all Cases have a Vote, and when the Voices are equal the Decision shall be deemed to be in the Negative.



Part 2. THE HOUSE OF COMMONS



37. Constitution of House of Commons in Canada


The House of Commons shall, subject to the Provisions of this Act, consist of three hundred and eight members of whom one hundred and six shall be elected for Ontario, seventy-five for Quebec, eleven for Nova Scotia, ten for New Brunswick, fourteen for Manitoba, thirty-six for British Columbia, four for Prince Edward Island, twenty-eight for Alberta, fourteen for Saskatchewan, seven for Newfoundland, one for the Yukon Territory, one for the Northwest Territories and one for Nunavut.



38. Summoning of House of Commons


The Governor General shall from Time to Time, in the Queen’s Name, by Instrument under the Great Seal of Canada, summon and call together the House of Commons.



39. Senators not to sit in House of Commons


A Senator shall not be capable of being elected or of sitting or voting as a Member of the House of Commons.



40. Electoral districts of the four Provinces


Until the Parliament of Canada otherwise provides, Ontario, Quebec, Nova Scotia, and New Brunswick shall, for the Purposes of the Election of Members to serve in the House of Commons, be divided into Electoral Districts as follows:







1.
ONTARIO
Ontario shall be divided into the Counties, Ridings of Counties, Cities, Parts of Cities, and Towns enumerated in the First Schedule to this Act, each whereof shall be an Electoral District, each such District as numbered in that Schedule being entitled to return One Member.






2.
QUEBEC
Quebec shall be divided into Sixty-five Electoral Districts, composed of the Sixty-five Electoral Divisions into which Lower Canada is at the passing of this Act divided under Chapter Two of the Consolidated Statutes of Canada, Chapter Seventy-five of the Consolidated Statutes for Lower Canada, and the Act of the Province of Canada of the Twenty-third Year of the Queen, Chapter One, or any other Act amending the same in force at the Union, so that each such Electoral Division shall be for the Purposes of this Act an Electoral District entitled to return One Member.






3.
NOVA SCOTIA
Each of the Eighteen Counties of Nova Scotia shall be an Electoral District. The County of Halifax shall be entitled to return Two Members, and each of the other Counties One Member.






4.
NEW BRUNSWICK
Each of the Fourteen Counties into which New Brunswick is divided, including the City and County of St. John, shall be an Electoral District. The City of St. John shall also be a separate Electoral District. Each of those Fifteen Electoral Districts shall be entitled to return One Member.





41. Continuance of existing Election Laws until Parliament of Canada otherwise provides


Until the Parliament of Canada otherwise provides, all Laws in force in the several Provinces at the Union relative to the following Matters or any of them, namely, — the Qualifications and Disqualifications of Persons to be elected or to sit or vote as Members of the House of Assembly or Legislative Assembly in the several Provinces, the Voters at Elections of such Members, the Oaths to be taken by Voters, the Returning Officers, their Powers and Duties, the Proceedings at Elections, the Periods during which Elections may be continued, the Trial of controverted Elections, and Proceedings incident thereto, the vacating of Seats of Members, and the Execution of new Writs in case of Seats vacated otherwise than by Dissolution, — shall respectively apply to Elections of Members to serve in the House of Commons for the same several Provinces.


Provided that, until the Parliament of Canada otherwise provides, at any Election for a Member of the House of Commons for the District of Algoma, in addition to Persons qualified by the Law of the Province of Canada to vote, every Male British Subject, aged Twenty-one Years or upwards, being a Householder, shall have a Vote.



42. Repealed



43. Repealed



44. As to Election of Speaker of House of Commons


The House of Commons on its first assembling after a General Election shall proceed with all practicable Speed to elect One of its Members to be Speaker.



45. As to filling up Vacancy in Office of Speaker


In case of a Vacancy happening in the Office of Speaker by Death, Resignation, or otherwise, the House of Commons shall with all practicable Speed proceed to elect another of its Members to be Speaker.



46. Speaker to preside


The Speaker shall preside at all Meetings of the House of Commons.



47. Provision in case of Absence of Speaker


Until the Parliament of Canada otherwise provides, in case of the Absence for any Reason of the Speaker from the Chair of the House of Commons for a Period of Forty-eight consecutive Hours, the House may elect another of its Members to act as Speaker, and the Member so elected shall during the Continuance of such Absence of the Speaker have and execute all the Powers, Privileges, and Duties of Speaker.



48. Quorum of House of Commons


The Presence of at least Twenty Members of the House of Commons shall be necessary to constitute a Meeting of the House for the Exercise of its Powers, and for that Purpose the Speaker shall be reckoned as a Member.



49. Voting in House of Commons


Questions arising in the House of Commons shall be decided by a Majority of Voices other than that of the Speaker, and when the Voices are equal, but not otherwise, the Speaker shall have a Vote.



50. Duration of House of Commons


Every House of Commons shall continue for Five Years from the Day of the Return of the Writs for choosing the House (subject to be sooner dissolved by the Governor General), and no longer.





51. 
1. Readjustment of representation in Commons


The number of members of the House of Commons and the representation of the provinces therein shall, on the completion of each decennial census, be readjusted by such authority, in such manner, and from such time as the Parliament of Canada provides from time to time, subject and according to the following rules:







1.
There shall be assigned to each of the provinces a number of members equal to the number obtained by dividing the population of the province by the electoral quotient and rounding up any fractional remainder to one.






2.
If the number of members assigned to a province by the application of rule 1 and section 51A is less than the total number assigned to that province on the date of the coming into force of the Constitution Act, 1985 (Representation), there shall be added to the number of members so assigned such number of members as will result in the province having the same number of members as were assigned on that date.






3.
After the application of rules 1 and 2 and section 51A, there shall, in respect of each province that meets the condition set out in rule 4, be added, if necessary, a number of members such that, on the completion of the readjustment, the number obtained by dividing the number of members assigned to that province by the total number of members assigned to all the provinces is as close as possible to, without being below, the number obtained by dividing the population of that province by the total population of all the provinces.






4.
Rule 3 applies to a province if, on the completion of the preceding readjustment, the number obtained by dividing the number of members assigned to that province by the total number of members assigned to all the provinces was equal to or greater than the number obtained by dividing the population of that province by the total population of all the provinces, the population of each province being its population as at July 1 of the year of the decennial census that preceded that readjustment according to the estimates prepared for the purpose of that readjustment.






5.
Unless the context indicates otherwise, in these rules, the population of a province is the estimate of its population as at July 1 of the year of the most recent decennial census.






6.
In these rules, “electoral quotient” means









a.
111,166, in relation to the readjustment following the completion of the 2011 decennial census, and






b.
in relation to the readjustment following the completion of any subsequent decennial census, the number obtained by multiplying the electoral quotient that was applied in the preceding readjustment by the number that is the average of the numbers obtained by dividing the population of each province by the population of the province as at July 1 of the year of the preceding decennial census according to the estimates prepared for the purpose of the preceding readjustment, and rounding up any fractional remainder of that multiplication to one.





1.1. Population estimates


For the purpose of the rules in subsection (1), there is required to be prepared an estimate of the population of Canada and of each province as at July 1, 2001 and July 1, 2011 — and, in each year following the 2011 decennial census in which a decennial census is taken, as at July 1 of that year — by such authority, in such manner, and from such time as the Parliament of Canada provides from time to time.



2. Yukon Territory, Northwest Territories and Nunavut


The Yukon Territory as bounded and described in the schedule to chapter Y-2 of the Revised Statutes of Canada, 1985, shall be entitled to one member, the Northwest Territories as bounded and described in section 2 of chapter N-27 of the Revised Statutes of Canada, 1985, as amended by section 77 of chapter 28 of the Statutes of Canada, 1993, shall be entitled to one member, and Nunavut as bounded and described in section 3 of chapter 28 of the Statutes of Canada, 1993, shall be entitled to one member.



51A. Constitution of House of Commons


Notwithstanding anything in this Act a province shall always be entitled to a number of members in the House of Commons not less than the number of senators representing such province.



52. Increase of Number of House of Commons


The Number of Members of the House of Commons may be from Time to Time increased by the Parliament of Canada, provided the proportionate Representation of the Provinces prescribed by this Act is not thereby disturbed.



Part 3. MONEY VOTES; ROYAL ASSENT



53. Appropriation and Tax Bills


Bills for appropriating any Part of the Public Revenue, or for imposing any Tax or Impost, shall originate in the House of Commons.



54. Recommendation of Money Votes


It shall not be lawful for the House of Commons to adopt or pass any Vote, Resolution, Address, or Bill for the Appropriation of any Part of the Public Revenue, or of any Tax or Impost, to any Purpose that has not been first recommended to that House by Message of the Governor General in the Session in which such Vote, Resolution, Address, or Bill is proposed.



55. Royal Assent to Bills, etc


Where a Bill passed by the Houses of the Parliament is presented to the Governor General for the Queen’s Assent, he shall declare, according to his Discretion, but subject to the Provisions of this Act and to Her Majesty’s Instructions, either that he assents thereto in the Queen’s Name, or that he withholds the Queen’s Assent, or that he reserves the Bill for the Signification of the Queen’s Pleasure.



56. Disallowance by Order in Council of Act assented to by Governor General


Where the Governor General assents to a Bill in the Queen’s Name, he shall by the first convenient Opportunity send an authentic Copy of the Act to One of Her Majesty’s Principal Secretaries of State, and if the Queen in Council within Two Years after Receipt thereof by the Secretary of State thinks fit to disallow the Act, such Disallowance (with a Certificate of the Secretary of State of the Day on which the Act was received by him) being signified by the Governor General, by Speech or Message to each of the Houses of the Parliament or by Proclamation, shall annul the Act from and after the Day of such Signification.



57. Signification of Queen’s Pleasure on Bill reserved


A Bill reserved for the Signification of the Queen’s Pleasure shall not have any Force unless and until, within Two Years from the Day on which it was presented to the Governor General for the Queen’s Assent, the Governor General signifies, by Speech or Message to each of the Houses of the Parliament or by Proclamation, that it has received the Assent of the Queen in Council.


An Entry of every such Speech, Message, or Proclamation shall be made in the Journal of each House, and a Duplicate thereof duly attested shall be delivered to the proper Officer to be kept among the Records of Canada.



V. PROVINCIAL CONSTITUTIONS



Part 1. EXECUTIVE POWER



58. Appointment of Lieutenant Governors of Provinces


For each Province there shall be an Officer, styled the Lieutenant Governor, appointed by the Governor General in Council by Instrument under the Great Seal of Canada.



59. Tenure of Office of Lieutenant Governor


A Lieutenant Governor shall hold Office during the Pleasure of the Governor General; but any Lieutenant Governor appointed after the Commencement of the First Session of the Parliament of Canada shall not be removeable within Five Years from his Appointment, except for Cause assigned, which shall be communicated to him in Writing within One Month after the Order for his Removal is made, and shall be communicated by Message to the Senate and to the House of Commons within One Week thereafter if the Parliament is then sitting, and if not then within One Week after the Commencement of the next Session of the Parliament.



60. Salaries of Lieutenant Governors


The Salaries of the Lieutenant Governors shall be fixed and provided by the Parliament of Canada.



61. Oaths, etc., of Lieutenant Governor


Every Lieutenant Governor shall, before assuming the Duties of his Office, make and subscribe before the Governor General or some Person authorized by him Oaths of Allegiance and Office similar to those taken by the Governor General.



62. Application of Provisions referring to Lieutenant Governor


The Provisions of this Act referring to the Lieutenant Governor extend and apply to the Lieutenant Governor for the Time being of each Province, or other the Chief Executive Officer or Administrator for the Time being carrying on the Government of the Province, by whatever Title he is designated.



63. Appointment of Executive Officers for Ontario and Quebec


The Executive Council of Ontario and of Quebec shall be composed of such Persons as the Lieutenant Governor from Time to Time thinks fit, and in the first instance of the following Officers, namely, — the Attorney General, the Secretary and Registrar of the Province, the Treasurer of the Province, the Commissioner of Crown Lands, and the Commissioner of Agriculture and Public Works, with in Quebec the Speaker of the Legislative Council and the Solicitor General. (31)



64. Executive Government of Nova Scotia and New Brunswick


The Constitution of the Executive Authority in each of the Provinces of Nova Scotia and New Brunswick shall, subject to the Provisions of this Act, continue as it exists at the Union until altered under the Authority of this Act.



65. Powers to be exercised by Lieutenant Governor of Ontario or Quebec with Advice, or alone


All Powers, Authorities, and Functions which under any Act of the Parliament of Great Britain, or of the Parliament of the United Kingdom of Great Britain and Ireland, or of the Legislature of Upper Canada, Lower Canada, or Canada, were or are before or at the Union vested in or exerciseable by the respective Governors or Lieutenant Governors of those Provinces, with the Advice or with the Advice and Consent of the respective Executive Councils thereof, or in conjunction with those Councils, or with any Number of Members thereof, or by those Governors or Lieutenant Governors individually, shall, as far as the same are capable of being exercised after the Union in relation to the Government of Ontario and Quebec respectively, be vested in and shall or may be exercised by the Lieutenant Governor of Ontario and Quebec respectively, with the Advice or with the Advice and Consent of or in conjunction with the respective Executive Councils, or any Members thereof, or by the Lieutenant Governor individually, as the Case requires, subject nevertheless (except with respect to such as exist under Acts of the Parliament of Great Britain, or of the Parliament of the United Kingdom of Great Britain and Ireland,) to be abolished or altered by the respective Legislatures of Ontario and Quebec.



66. Application of Provisions referring to Lieutenant Governor in Council


The Provisions of this Act referring to the Lieutenant Governor in Council shall be construed as referring to the Lieutenant Governor of the Province acting by and with the Advice of the Executive Council thereof.



67. Administration in Absence, etc., of Lieutenant Governor


The Governor General in Council may from Time to Time appoint an Administrator to execute the Office and Functions of Lieutenant Governor during his Absence, Illness, or other Inability.



68. Seats of Provincial Governments


Unless and until the Executive Government of any Province otherwise directs with respect to that Province, the Seats of Government of the Provinces shall be as follows, namely, — of Ontario, the City of Toronto; of Quebec, the City of Quebec; of Nova Scotia, the City of Halifax; and of New Brunswick, the City of Fredericton.



Part 2. LEGISLATIVE POWER



A. Ontario



69. Legislature for Ontario


There shall be a Legislature for Ontario consisting of the Lieutenant Governor and of One House, styled the Legislative Assembly of Ontario.



70. Electoral districts


The Legislative Assembly of Ontario shall be composed of Eighty-two Members, to be elected to represent the Eighty-two Electoral Districts set forth in the First Schedule to this Act.



B. Quebec



71. Legislature for Quebec


There shall be a Legislature for Quebec consisting of the Lieutenant Governor and of Two Houses, styled the Legislative Council of Quebec and the Legislative Assembly of Quebec.



72. Constitution of Legislative Council


The Legislative Council of Quebec shall be composed of Twenty-four Members, to be appointed by the Lieutenant Governor, in the Queen’s Name, by Instrument under the Great Seal of Quebec, one being appointed to represent each of the Twenty-four Electoral Divisions of Lower Canada in this Act referred to, and each holding Office for the Term of his Life, unless the Legislature of Quebec otherwise provides under the Provisions of this Act.



73. Qualification of Legislative Councillors


The Qualifications of the Legislative Councillors of Quebec shall be the same as those of the Senators for Quebec.



74. Resignation, Disqualification, etc


The Place of a Legislative Councillor of Quebec shall become vacant in the Cases, mutatis mutandis, in which the Place of Senator becomes vacant.



75. Vacancies


When a Vacancy happens in the Legislative Council of Quebec by Resignation, Death, or otherwise, the Lieutenant Governor, in the Queen’s Name, by Instrument under the Great Seal of Quebec, shall appoint a fit and qualified Person to fill the Vacancy.



76. Questions as to Vacancies, etc


If any Question arises respecting the Qualification of a Legislative Councillor of Quebec, or a Vacancy in the Legislative Council of Quebec, the same shall be heard and determined by the Legislative Council.



77. Speaker of Legislative Council


The Lieutenant Governor may from Time to Time, by Instrument under the Great Seal of Quebec, appoint a Member of the Legislative Council of Quebec to be Speaker thereof, and may remove him and appoint another in his Stead.



78. Quorum of Legislative Council


Until the Legislature of Quebec otherwise provides, the Presence of at least Ten Members of the Legislative Council, including the Speaker, shall be necessary to constitute a Meeting for the Exercise of its Powers.



79. Voting in Legislative Council


Questions arising in the Legislative Council of Quebec shall be decided by a Majority of Voices, and the Speaker shall in all Cases have a Vote, and when the Voices are equal the Decision shall be deemed to be in the Negative.



80. Constitution of Legislative Assembly of Quebec


The Legislative Assembly of Quebec shall be composed of Sixty-five Members, to be elected to represent the Sixty-five Electoral Divisions or Districts of Lower Canada in this Act referred to, subject to Alteration thereof by the Legislature of Quebec: Provided that it shall not be lawful to present to the Lieutenant Governor of Quebec for Assent any Bill for altering the Limits of any of the Electoral Divisions or Districts mentioned in the Second Schedule to this Act, unless the Second and Third Readings of such Bill have been passed in the Legislative Assembly with the Concurrence of the Majority of the Members representing all those Electoral Divisions or Districts, and the Assent shall not be given to such Bill unless an Address has been presented by the Legislative Assembly to the Lieutenant Governor stating that it has been so passed.



C. Ontario and Quebec



81. Repealed



82. Summoning of Legislative Assemblies


The Lieutenant Governor of Ontario and of Quebec shall from Time to Time, in the Queen’s Name, by Instrument under the Great Seal of the Province, summon and call together the Legislative Assembly of the Province.



83. Restriction on election of Holders of offices


Until the Legislature of Ontario or of Quebec otherwise provides, a Person accepting or holding in Ontario or in Quebec any Office, Commission, or Employment, permanent or temporary, at the Nomination of the Lieutenant Governor, to which an annual Salary, or any Fee, Allowance, Emolument, or Profit of any Kind or Amount whatever from the Province is attached, shall not be eligible as a Member of the Legislative Assembly of the respective Province, nor shall he sit or vote as such; but nothing in this Section shall make ineligible any Person being a Member of the Executive Council of the respective Province, or holding any of the following Offices, that is to say, the Offices of Attorney General, Secretary and Registrar of the Province, Treasurer of the Province, Commissioner of Crown Lands, and Commissioner of Agriculture and Public Works, and in Quebec Solicitor General, or shall disqualify him to sit or vote in the House for which he is elected, provided he is elected while holding such Office.



84. Continuance of existing Election Laws


Until the legislatures of Ontario and Quebec respectively otherwise provide, all Laws which at the Union are in force in those Provinces respectively, relative to the following Matters, or any of them, namely, — the Qualifications and Disqualifications of Persons to be elected or to sit or vote as Members of the Assembly of Canada, the Qualifications or Disqualifications of Voters, the Oaths to be taken by Voters, the Returning Officers, their Powers and Duties, the Proceedings at Elections, the Periods during which such Elections may be continued, and the Trial of controverted Elections and the Proceedings incident thereto, the vacating of the Seats of Members and the issuing and execution of new Writs in case of Seats vacated otherwise than by Dissolution, — shall respectively apply to Elections of Members to serve in the respective Legislative Assemblies of Ontario and Quebec.


Provided that, until the Legislature of Ontario otherwise provides, at any Election for a Member of the Legislative Assembly of Ontario for the District of Algoma, in addition to Persons qualified by the Law of the Province of Canada to vote, every Male British Subject, aged Twenty-one Years or upwards, being a Householder, shall have a Vote.



85. Duration of Legislative Assemblies


Every Legislative Assembly of Ontario and every Legislative Assembly of Quebec shall continue for Four Years from the Day of the Return of the Writs for choosing the same (subject nevertheless to either the Legislative Assembly of Ontario or the Legislative Assembly of Quebec being sooner dissolved by the Lieutenant Governor of the Province), and no longer.


[The maximum duration of the Legislative Assembly of Quebec has been changed to five years. See the National Assembly Act, R.S.Q. c. A-23.1. See also section 4 of the Constitution Act, 1982, which provides a maximum duration for a legislative assembly of five years but also authorizes continuation in special circumstances. (This paragraph was added as per footnote from 'A Consolidation of the Constitution Acts 1867 to 1982, Department of Justice Canada, 2013')]



86. Yearly Session of Legislature


There shall be a Session of the Legislature of Ontario and of that of Quebec once at least in every Year, so that Twelve Months shall not intervene between the last Sitting of the Legislature in each Province in one Session and its first Sitting in the next Session.



87. Speaker, Quorum, etc


The following Provisions of this Act respecting the House of Commons of Canada shall extend and apply to the Legislative Assemblies of Ontario and Quebec, that is to say, — the Provisions relating to the Election of a Speaker originally and on Vacancies, the Duties of the Speaker, the Absence of the Speaker, the Quorum, and the Mode of voting, as if those Provisions were here re-enacted and made applicable in Terms to each such Legislative Assembly.



D. Nova Scotia and New Brunswick



88. Constitutions of Legislatures of Nova Scotia and New Brunswick


The Constitution of the Legislature of each of the Provinces of Nova Scotia and New Brunswick shall, subject to the Provisions of this Act, continue as it exists at the Union until altered under the Authority of this Act.



E. Ontario, Quebec, and Nova Scotia



89. Repealed



F. The Four Provinces



90. Application to Legislatures of Provisions respecting Money Votes, etc


The following Provisions of this Act respecting the Parliament of Canada, namely, — the Provisions relating to Appropriation and Tax Bills, the Recommendation of Money Votes, the Assent to Bills, the Disallowance of Acts, and the Signification of Pleasure on Bills reserved, — shall extend and apply to the Legislatures of the several Provinces as if those Provisions were here re-enacted and made applicable in Terms to the respective Provinces and the Legislatures thereof, with the Substitution of the Lieutenant Governor of the Province for the Governor General, of the Governor General for the Queen and for a Secretary of State, of One Year for Two Years, and of the Province for Canada.



VI. DISTRIBUTION OF LEGISLATIVE POWERS



Part 1. POWERS OF THE PARLIAMENT



91. Legislative Authority of Parliament of Canada


It shall be lawful for the Queen, by and with the Advice and Consent of the Senate and House of Commons, to make Laws for the Peace, Order, and good Government of Canada, in relation to all Matters not coming within the Classes of Subjects by this Act assigned exclusively to the Legislatures of the Provinces; and for greater Certainty, but not so as to restrict the Generality of the foregoing Terms of this Section, it is hereby declared that (notwithstanding anything in this Act) the exclusive Legislative Authority of the Parliament of Canada extends to all Matters coming within the Classes of Subjects next hereinafter enumerated; that is to say,







1.
Repealed.






1A.
The Public Debt and Property.






2.
The Regulation of Trade and Commerce.






2A.
Unemployment insurance.






3.
The raising of Money by any Mode or System of Taxation.






4.
The borrowing of Money on the Public Credit.






5.
Postal Service.






6.
The Census and Statistics.






7.
Militia, Military and Naval Service, and Defence.






8.
The fixing of and providing for the Salaries and Allowances of Civil and other Officers of the Government of Canada.






9.
Beacons, Buoys, Lighthouses, and Sable Island.






10.
Navigation and Shipping.






11.
Quarantine and the Establishment and Maintenance of Marine Hospitals.






12.
Sea Coast and Inland Fisheries.






13.
Ferries between a Province and any British or Foreign Country or between Two Provinces.






14.
Currency and Coinage.






15.
Banking, Incorporation of Banks, and the Issue of Paper Money.






16.
Savings Banks.






17.
Weights and Measures.






18.
Bills of Exchange and Promissory Notes.






19.
Interest.






20.
Legal Tender.






21.
Bankruptcy and Insolvency.






22.
Patents of Invention and Discovery.






23.
Copyrights.






24.
Indians, and Lands reserved for the Indians.






25.
Naturalization and Aliens.






26.
Marriage and Divorce.






27.
The Criminal Law, except the Constitution of Courts of Criminal Jurisdiction, but including the Procedure in Criminal Matters.






28.
The Establishment, Maintenance, and Management of Penitentiaries.






29.
Such Classes of Subjects as are expressly excepted in the Enumeration of the Classes of Subjects by this Act assigned exclusively to the Legislatures of the Provinces.




And any Matter coming within any of the Classes of Subjects enumerated in this Section shall not be deemed to come within the Class of Matters of a local or private Nature comprised in the Enumeration of the Classes of Subjects by this Act assigned exclusively to the Legislatures of the Provinces.



Part 2. EXCLUSIVE POWERS OF PROVINCIAL LEGISLATURES



92. Subjects of exclusive Provincial Legislation


In each Province the Legislature may exclusively make Laws in relation to Matters coming within the Classes of Subjects next hereinafter enumerated; that is to say,







1.
Repealed.






2.
Direct Taxation within the Province in order to the raising of a Revenue for Provincial Purposes.






3.
The borrowing of Money on the sole Credit of the Province.






4.
The Establishment and Tenure of Provincial Offices and the Appointment and Payment of Provincial Officers.






5.
The Management and Sale of the Public Lands belonging to the Province and of the Timber and Wood thereon.






6.
The Establishment, Maintenance, and Management of Public and Reformatory Prisons in and for the Province.






7.
The Establishment, Maintenance, and Management of Hospitals, Asylums, Charities, and Eleemosynary Institutions in and for the Province, other than Marine Hospitals.






8.
Municipal Institutions in the Province.






9.
Shop, Saloon, Tavern, Auctioneer, and other Licences in order to the raising of a Revenue for Provincial, Local, or Municipal Purposes.






10.
Local Works and Undertakings other than such as are of the following Classes:









a.
Lines of Steam or other Ships, Railways, Canals, Telegraphs, and other Works and Undertakings connecting the Province with any other or others of the Provinces, or extending beyond the Limits of the Province:






b.
Lines of Steam Ships between the Province and any British or Foreign Country:






c.
Such Works as, although wholly situate within the Province, are before or after their Execution declared by the Parliament of Canada to be for the general Advantage of Canada or for the Advantage of Two or more of the Provinces.






11.
The Incorporation of Companies with Provincial Objects.






12.
The Solemnization of Marriage in the Province.






13.
Property and Civil Rights in the Province.






14.
The Administration of Justice in the Province, including the Constitution, Maintenance, and Organization of Provincial Courts, both of Civil and of Criminal Jurisdiction, and including Procedure in Civil Matters in those Courts.






15.
The Imposition of Punishment by Fine, Penalty, or Imprisonment for enforcing any Law of the Province made in relation to any Matter coming within any of the Classes of Subjects enumerated in this Section.






16.
Generally all Matters of a merely local or private Nature in the Province.





Part 3. NON-RENEWABLE NATURAL RESOURCES, FORESTRY RESOURCES AND ELECTRICAL ENERGY





92A. 
1. Laws respecting non-renewable natural resources, forestry resources and electrical energy


In each province, the legislature may exclusively make laws in relation to







a.
exploration for non-renewable natural resources in the province;






b.
development, conservation and management of non-renewable natural resources and forestry resources in the province, including laws in relation to the rate of primary production therefrom; and






c.
development, conservation and management of sites and facilities in the province for the generation and production of electrical energy.





2. Export from provinces of resources


In each province, the legislature may make laws in relation to the export from the province to another part of Canada of the primary production from non-renewable natural resources and forestry resources in the province and the production from facilities in the province for the generation of electrical energy, but such laws may not authorize or provide for discrimination in prices or in supplies exported to another part of Canada.



3. Authority of Parliament


Nothing in subsection (2) derogates from the authority of Parliament to enact laws in relation to the matters referred to in that subsection and, where such a law of Parliament and a law of a province conflict, the law of Parliament prevails to the extent of the conflict.



4. Taxation of resources


In each province, the legislature may make laws in relation to the raising of money by any mode or system of taxation in respect of







a.
non-renewable natural resources and forestry resources in the province and the primary production therefrom, and






b.
sites and facilities in the province for the generation of electrical energy and the production therefrom,




whether or not such production is exported in whole or in part from the province, but such laws may not authorize or provide for taxation that differentiates between production exported to another part of Canada and production not exported from the province.



5. Primary production


The expression “primary production” has the meaning assigned by the Sixth Schedule.



6. Existing powers or rights


Nothing in subsections (1) to (5) derogates from any powers or rights that a legislature or government of a province had immediately before the coming into force of this section.



Part 4. EDUCATION



93. Legislation respecting Education


In and for each Province the Legislature may exclusively make Laws in relation to Education, subject and according to the following Provisions:







1.
Nothing in any such Law shall prejudicially affect any Right or Privilege with respect to Denominational Schools which any Class of Persons have by Law in the Province at the Union;






2.
All the Powers, Privileges, and Duties at the Union by Law conferred and imposed in Upper Canada on the Separate Schools and School Trustees of the Queen’s Roman Catholic Subjects shall be and the same are hereby extended to the Dissentient Schools of the Queen’s Protestant and Roman Catholic Subjects in Quebec;






3.
Where in any Province a System of Separate or Dissentient Schools exists by Law at the Union or is thereafter established by the Legislature of the Province, an Appeal shall lie to the Governor General in Council from any Act or Decision of any Provincial Authority affecting any Right or Privilege of the Protestant or Roman Catholic Minority of the Queen’s Subjects in relation to Education;






4.
In case any such Provincial Law as from Time to Time seems to the Governor General in Council requisite for the due Execution of the Provisions of this Section is not made, or in case any Decision of the Governor General in Council on any Appeal under this Section is not duly executed by the proper Provincial Authority in that Behalf, then and in every such Case, and as far only as the Circumstances of each Case require, the Parliament of Canada may make remedial Laws for the due Execution of the Provisions of this Section and of any Decision of the Governor General in Council under this Section.





93A. Quebec


Paragraphs (1) to (4) of section 93 do not apply to Quebec.



Part 5. UNIFORMITY OF LAWS IN ONTARIO, NOVA SCOTIA, AND NEW BRUNSWICK



94. Legislation for Uniformity of Laws in Three Provinces


Notwithstanding anything in this Act, the Parliament of Canada may make Provision for the Uniformity of all or any of the Laws relative to Property and Civil Rights in Ontario, Nova Scotia, and New Brunswick, and of the Procedure of all or any of the Courts in those Three Provinces, and from and after the passing of any Act in that Behalf the Power of the Parliament of Canada to make Laws in relation to any Matter comprised in any such Act shall, notwithstanding anything in this Act, be unrestricted; but any Act of the Parliament of Canada making Provision for such Uniformity shall not have effect in any Province unless and until it is adopted and enacted as Law by the Legislature thereof.



Part 6. OLD AGE PENSIONS



94A. Legislation respecting old age pensions and supplementary benefits


The Parliament of Canada may make laws in relation to old age pensions and supplementary benefits, including survivors’ and disability benefits irrespective of age, but no such law shall affect the operation of any law present or future of a provincial legislature in relation to any such matter.



Part 7. AGRICULTURE AND IMMIGRATION



95. Concurrent Powers of Legislation respecting Agriculture, etc


In each Province the Legislature may make Laws in relation to Agriculture in the Province, and to Immigration into the Province; and it is hereby declared that the Parliament of Canada may from Time to Time make Laws in relation to Agriculture in all or any of the Provinces, and to Immigration into all or any of the Provinces; and any Law of the Legislature of a Province relative to Agriculture or to Immigration shall have effect in and for the Province as long and as far only as it is not repugnant to any Act of the Parliament of Canada.



VII. JUDICATURE



96. Appointment of Judges


The Governor General shall appoint the Judges of the Superior, District, and County Courts in each Province, except those of the Courts of Probate in Nova Scotia and New Brunswick.



97. Selection of Judges in Ontario, etc


Until the Laws relative to Property and Civil Rights in Ontario, Nova Scotia, and New Brunswick, and the Procedure of the Courts in those Provinces, are made uniform, the Judges of the Courts of those Provinces appointed by the Governor General shall be selected from the respective Bars of those Provinces.



98. Selection of Judges in Quebec


The Judges of the Courts of Quebec shall be selected from the Bar of that Province.





99. 
1. Tenure of office of Judges


Subject to subsection (2) of this section, the judges of the superior courts shall hold office during good behaviour, but shall be removable by the Governor General on address of the Senate and House of Commons.



2. Termination at age 75


A judge of a superior court, whether appointed before or after the coming into force of this section, shall cease to hold office upon attaining the age of seventy- five years, or upon the coming into force of this section if at that time he has already attained that age.



100. Salaries, etc., of Judges


The Salaries, Allowances, and Pensions of the Judges of the Superior, District, and County Courts (except the Courts of Probate in Nova Scotia and New Brunswick), and of the Admiralty Courts in Cases where the Judges thereof are for the Time being paid by Salary, shall be fixed and provided by the Parliament of Canada.



101. General Court of Appeal, etc


The Parliament of Canada may, notwithstanding anything in this Act, from Time to Time provide for the Constitution, Maintenance, and Organization of a General Court of Appeal for Canada, and for the Establishment of any additional Courts for the better Administration of the Laws of Canada.



VIII. REVENUES; DEBTS; ASSETS; TAXATION



102. Creation of Consolidated Revenue Fund


All Duties and Revenues over which the respective Legislatures of Canada, Nova Scotia, and New Brunswick before and at the Union had and have Power of Appropriation, except such Portions thereof as are by this Act reserved to the respective Legislatures of the Provinces, or are raised by them in accordance with the special Powers conferred on them by this Act, shall form One Consolidated Revenue Fund, to be appropriated for the Public Service of Canada in the Manner and subject to the Charges in this Act provided.



103. Expenses of Collection, etc


The Consolidated Revenue Fund of Canada shall be permanently charged with the Costs, Charges, and Expenses incident to the Collection, Management, and Receipt thereof, and the same shall form the First Charge thereon, subject to be reviewed and audited in such Manner as shall be ordered by the Governor General in Council until the Parliament otherwise provides.



104. Interest of Provincial Public Debts


The annual Interest of the Public Debts of the several Provinces of Canada, Nova Scotia, and New Brunswick at the Union shall form the Second Charge on the Consolidated Revenue Fund of Canada.



105. Salary of Governor General


Unless altered by the Parliament of Canada, the Salary of the Governor General shall be Ten thousand Pounds Sterling Money of the United Kingdom of Great Britain and Ireland, payable out of the Consolidated Revenue Fund of Canada, and the same shall form the Third Charge thereon.



106. Appropriation from Time to Time


Subject to the several Payments by this Act charged on the Consolidated Revenue Fund of Canada, the same shall be appropriated by the Parliament of Canada for the Public Service.



107. Transfer of Stocks, etc


All Stocks, Cash, Banker’s Balances, and Securities for Money belonging to each Province at the Time of the Union, except as in this Act mentioned, shall be the Property of Canada, and shall be taken in Reduction of the Amount of the respective Debts of the Provinces at the Union.



108. Transfer of Property in Schedule


The Public Works and Property of each Province, enumerated in the Third Schedule to this Act, shall be the Property of Canada.



109. Property in Lands, Mines, etc


All Lands, Mines, Minerals, and Royalties belonging to the several Provinces of Canada, Nova Scotia, and New Brunswick at the Union, and all Sums then due or payable for such Lands, Mines, Minerals, or Royalties, shall belong to the several Provinces of Ontario, Quebec, Nova Scotia, and New Brunswick in which the same are situate or arise, subject to any Trusts existing in respect thereof, and to any Interest other than that of the Province in the same.



110. Assets connected with Provincial Debts


All Assets connected with such Portions of the Public Debt of each Province as are assumed by that Province shall belong to that Province.



111. Canada to be liable for Provincial Debts


Canada shall be liable for the Debts and Liabilities of each Province existing at the Union.



112. Debts of Ontario and Quebec


Ontario and Quebec conjointly shall be liable to Canada for the Amount (if any) by which the Debt of the Province of Canada exceeds at the Union Sixty-two million five hundred thousand Dollars, and shall be charged with Interest at the Rate of Five per Centum per Annum thereon.



113. Assets of Ontario and Quebec


The Assets enumerated in the Fourth Schedule to this Act belonging at the Union to the Province of Canada shall be the Property of Ontario and Quebec conjointly.



114. Debt of Nova Scotia


Nova Scotia shall be liable to Canada for the Amount (if any) by which its Public Debt exceeds at the Union Eight million Dollars, and shall be charged with Interest at the Rate of Five per Centum per Annum thereon.



115. Debt of New Brunswick


New Brunswick shall be liable to Canada for the Amount (if any) by which its Public Debt exceeds at the Union Seven million Dollars, and shall be charged with Interest at the Rate of Five per Centum per Annum thereon.



116. Payment of interest to Nova Scotia and New Brunswick


In case the Public Debts of Nova Scotia and New Brunswick do not at the Union amount to Eight million and Seven million Dollars respectively, they shall respectively receive by half-yearly Payments in advance from the Government of Canada Interest at Five per Centum per Annum on the Difference between the actual Amounts of their respective Debts and such stipulated Amounts.



117. Provincial Public Property


The several Provinces shall retain all their respective Public Property not otherwise disposed of in this Act, subject to the Right of Canada to assume any Lands or Public Property required for Fortifications or for the Defence of the Country.



118. Repealed



119. Further Grant to New Brunswick


New Brunswick shall receive by half-yearly Payments in advance from Canada for the Period of Ten Years from the Union an additional Allowance of Sixty-three thousand Dollars per Annum; but as long as the Public Debt of that Province remains under Seven million Dollars, a Deduction equal to the Interest at Five per Centum per Annum on such Deficiency shall be made from that Allowance of Sixty-three thousand Dollars.



120. Form of Payments


All Payments to be made under this Act, or in discharge of Liabilities created under any Act of the Provinces of Canada, Nova Scotia, and New Brunswick respectively, and assumed by Canada, shall, until the Parliament of Canada otherwise directs, be made in such Form and Manner as may from Time to Time be ordered by the Governor General in Council.



121. Canadian Manufactures, etc


All Articles of the Growth, Produce, or Manufacture of any one of the Provinces shall, from and after the Union, be admitted free into each of the other Provinces.



122. Continuance of Customs and Excise Laws


The Customs and Excise Laws of each Province shall, subject to the Provisions of this Act, continue in force until altered by the Parliament of Canada.



123. Exportation and Importation as between Two Provinces


Where Customs Duties are, at the Union, leviable on any Goods, Wares, or Merchandises in any Two Provinces, those Goods, Wares, and Merchandises may, from and after the Union, be imported from one of those Provinces into the other of them on Proof of Payment of the Customs Duty leviable thereon in the Province of Exportation, and on Payment of such further Amount (if any) of Customs Duty as is leviable thereon in the Province of Importation.



124. Lumber Dues in New Brunswick


Nothing in this Act shall affect the Right of New Brunswick to levy the Lumber Dues provided in Chapter Fifteen of Title Three of the Revised Statutes of New Brunswick, or in any Act amending that Act before or after the Union, and not increasing the Amount of such Dues; but the Lumber of any of the Provinces other than New Brunswick shall not be subject to such Dues.



125. Exemption of Public Lands, etc


No Lands or Property belonging to Canada or any Province shall be liable to Taxation.



126. Provincial Consolidated Revenue Fund


Such Portions of the Duties and Revenues over which the respective Legislatures of Canada, Nova Scotia, and New Brunswick had before the Union Power of Appropriation as are by this Act reserved to the respective Governments or Legislatures of the Provinces, and all Duties and Revenues raised by them in accordance with the special Powers conferred upon them by this Act, shall in each Province form One Consolidated Revenue Fund to be appropriated for the Public Service of the Province.



IX. MISCELLANEOUS PROVISIONS



Part 1. GENERAL



127. Repealed



128. Oath of Allegiance, etc


Every Member of the Senate or House of Commons of Canada shall before taking his Seat therein take and subscribe before the Governor General or some Person authorized by him, and every Member of a Legislative Council or Legislative Assembly of any Province shall before taking his Seat therein take and subscribe before the Lieutenant Governor of the Province or some Person authorized by him, the Oath of Allegiance contained in the Fifth Schedule to this Act; and every Member of the Senate of Canada and every Member of the Legislative Council of Quebec shall also, before taking his Seat therein, take and subscribe before the Governor General, or some Person authorized by him, the Declaration of Qualification contained in the same Schedule.



129. Continuance of existing Laws, Courts, Officers, etc


Except as otherwise provided by this Act, all Laws in force in Canada, Nova Scotia, or New Brunswick at the Union, and all Courts of Civil and Criminal Jurisdiction, and all legal Commissions, Powers, and Authorities, and all Officers, Judicial, Administrative, and Ministerial, existing therein at the Union, shall continue in Ontario, Quebec, Nova Scotia, and New Brunswick respectively, as if the Union had not been made; subject nevertheless (except with respect to such as are enacted by or exist under Acts of the Parliament of Great Britain or of the Parliament of the United Kingdom of Great Britain and Ireland,) to be repealed, abolished, or altered by the Parliament of Canada, or by the Legislature of the respective Province, according to the Authority of the Parliament or of that Legislature under this Act.



130. Transfer of Officers to Canada


Until the Parliament of Canada otherwise provides, all Officers of the several Provinces having Duties to discharge in relation to Matters other than those coming within the Classes of Subjects by this Act assigned exclusively to the Legislatures of the Provinces shall be Officers of Canada, and shall continue to discharge the Duties of their respective Offices under the same Liabilities, Responsibilities, and Penalties as if the Union had not been made.



131. Appointment of new Officers


Until the Parliament of Canada otherwise provides, the Governor General in Council may from Time to Time appoint such Officers as the Governor General in Council deems necessary or proper for the effectual Execution of this Act.



132. Treaty Obligations


The Parliament and Government of Canada shall have all Powers necessary or proper for performing the Obligations of Canada or of any Province thereof, as Part of the British Empire, towards Foreign Countries, arising under Treaties between the Empire and such Foreign Countries.



133. Use of English and French Languages


Either the English or the French Language may be used by any Person in the Debates of the Houses of the Parliament of Canada and of the Houses of the Legislature of Quebec; and both those Languages shall be used in the respective Records and Journals of those Houses; and either of those Languages may be used by any Person or in any Pleading or Process in or issuing from any Court of Canada established under this Act, and in or from all or any of the Courts of Quebec.


The Acts of the Parliament of Canada and of the Legislature of Quebec shall be printed and published in both those Languages.



Part 2. ONTARIO AND QUEBEC



134. Appointment of Executive Officers for Ontario and Quebec


Until the Legislature of Ontario or of Quebec otherwise provides, the Lieutenant Governors of Ontario and Quebec may each appoint under the Great Seal of the Province the following Officers, to hold Office during Pleasure, that is to say, — the Attorney General, the Secretary and Registrar of the Province, the Treasurer of the Province, the Commissioner of Crown Lands, and the Commissioner of Agriculture and Public Works, and in the Case of Quebec the Solicitor General, and may, by Order of the Lieutenant Governor in Council, from Time to Time prescribe the Duties of those Officers, and of the several Departments over which they shall preside or to which they shall belong, and of the Officers and Clerks thereof, and may also appoint other and additional Officers to hold Office during Pleasure, and may from Time to Time prescribe the Duties of those Officers, and of the several Departments over which they shall preside or to which they shall belong, and of the Officers and Clerks thereof.



135. Powers, Duties, etc. of Executive Officers


Until the Legislature of Ontario or Quebec otherwise provides, all Rights, Powers, Duties, Functions, Responsibilities, or Authorities at the passing of this Act vested in or imposed on the Attorney General, Solicitor General, Secretary and Registrar of the Province of Canada, Minister of Finance, Commissioner of Crown Lands, Commissioner of Public Works, and Minister of Agriculture and Receiver General, by any Law, Statute, or Ordinance of Upper Canada, Lower Canada, or Canada, and not repugnant to this Act, shall be vested in or imposed on any Officer to be appointed by the Lieutenant Governor for the Discharge of the same or any of them; and the Commissioner of Agriculture and Public Works shall perform the Duties and Functions of the Office of Minister of Agriculture at the passing of this Act imposed by the Law of the Province of Canada, as well as those of the Commissioner of Public Works.



136. Great Seals


Until altered by the Lieutenant Governor in Council, the Great Seals of Ontario and Quebec respectively shall be the same, or of the same Design, as those used in the Provinces of Upper Canada and Lower Canada respectively before their Union as the Province of Canada.



137. Construction of temporary Acts


The words “and from thence to the End of the then next ensuing Session of the Legislature,” or Words to the same Effect, used in any temporary Act of the Province of Canada not expired before the Union, shall be construed to extend and apply to the next Session of the Parliament of Canada if the Subject Matter of the Act is within the Powers of the same as defined by this Act, or to the next Sessions of the Legislatures of Ontario and Quebec respectively if the Subject Matter of the Act is within the Powers of the same as defined by this Act.



138. As to Errors in Names


From and after the Union the Use of the Words “Upper Canada” instead of “Ontario,” or “Lower Canada” instead of “Quebec,” in any Deed, Writ, Process, Pleading, Document, Matter, or Thing shall not invalidate the same.



139. As to issue of Proclamations before Union, to commence after Union


Any Proclamation under the Great Seal of the Province of Canada issued before the Union to take effect at a Time which is subsequent to the Union, whether relating to that Province, or to Upper Canada, or to Lower Canada, and the several Matters and Things therein proclaimed, shall be and continue of like Force and Effect as if the Union had not been made.



140. As to issue of Proclamations after Union


Any Proclamation which is authorized by any Act of the Legislature of the Province of Canada to be issued under the Great Seal of the Province of Canada, whether relating to that Province, or to Upper Canada, or to Lower Canada, and which is not issued before the Union, may be issued by the Lieutenant Governor of Ontario or of Quebec, as its Subject Matter requires, under the Great Seal thereof; and from and after the Issue of such Proclamation the same and the several Matters and Things therein proclaimed shall be and continue of the like Force and Effect in Ontario or Quebec as if the Union had not been made.



141. Penitentiary


The Penitentiary of the Province of Canada shall, until the Parliament of Canada otherwise provides, be and continue the Penitentiary of Ontario and of Quebec.



142. Arbitration respecting Debts, etc


The Division and Adjustment of the Debts, Credits, Liabilities, Properties, and Assets of Upper Canada and Lower Canada shall be referred to the Arbitrament of Three Arbitrators, One chosen by the Government of Ontario, One by the Government of Quebec, and One by the Government of Canada; and the Selection of the Arbitrators shall not be made until the Parliament of Canada and the Legislatures of Ontario and Quebec have met; and the Arbitrator chosen by the Government of Canada shall not be a Resident either in Ontario or in Quebec.



143. Division of Records


The Governor General in Council may from Time to Time order that such and so many of the Records, Books, and Documents of the Province of Canada as he thinks fit shall be appropriated and delivered either to Ontario or to Quebec, and the same shall thenceforth be the Property of that Province; and any Copy thereof or Extract therefrom, duly certified by the Officer having charge of the Original thereof, shall be admitted as Evidence.



144. Constitution of Townships in Quebec


The Lieutenant Governor of Quebec may from Time to Time, by Proclamation under the Great Seal of the Province, to take effect from a Day to be appointed therein, constitute Townships in those Parts of the Province of Quebec in which Townships are not then already constituted, and fix the Metes and Bounds thereof.



X. INTERCOLONIAL RAILWAY



145. Repealed



XI. ADMISSION OF OTHER COLONIES



146. Power to admit Newfoundland, etc., into the Union


It shall be lawful for the Queen, by and with the Advice of Her Majesty’s Most Honourable Privy Council, on Addresses from the Houses of the Parliament of Canada, and from the Houses of the respective Legislatures of the Colonies or Provinces of Newfoundland, Prince Edward Island, and British Columbia, to admit those Colonies or Provinces, or any of them, into the Union, and on Address from the Houses of the Parliament of Canada to admit Rupert’s Land and the North-western Territory, or either of them, into the Union, on such Terms and Conditions in each Case as are in the Addresses expressed and as the Queen thinks fit to approve, subject to the Provisions of this Act; and the Provisions of any Order in Council in that Behalf shall have effect as if they had been enacted by the Parliament of the United Kingdom of Great Britain and Ireland.



147. As to Representation of Newfoundland and Prince Edward Island in Senate


In case of the Admission of Newfoundland and Prince Edward Island, or either of them, each shall be entitled to a Representation in the Senate of Canada of Four Members, and (notwithstanding anything in this Act) in case of the Admission of Newfoundland the normal Number of Senators shall be Seventy-six and their maximum Number shall be Eighty-two; but Prince Edward Island when admitted shall be deemed to be comprised in the third of the Three Divisions into which Canada is, in relation to the Constitution of the Senate, divided by this Act, and accordingly, after the Admission of Prince Edward Island, whether Newfoundland is admitted or not, the Representation of Nova Scotia and New Brunswick in the Senate shall, as Vacancies occur, be reduced from Twelve to Ten Members respectively, and the Representation of each of those Provinces shall not be increased at any Time beyond Ten, except under the Provisions of this Act for the Appointment of Three or Six additional Senators under the Direction of the Queen.



THE FIRST SCHEDULE. ELECTORAL DISTRICTS OF ONTARIO



A. EXISTING ELECTORAL DIVISIONS



Part 1. Counties







1.
Prescott.






2.
Glengarry.






3.
Stormont.






4.
Dundas.






5.
Russell.






6.
Carleton.






7.
Prince Edward.






8.
Halton.






9.
Essex.





Part 2. Ridings of Counties







10.
North Riding of Lanark.






11.
South Riding of Lanark.






12.
North Riding of Leeds and North Riding of Grenville.






13.
South Riding of Leeds.






14.
South Riding of Grenville.






15.
East Riding of Northumberland.






16.
West Riding of Northumberland (excepting therefrom the Township of South Monaghan).






17.
East Riding of Durham.






18.
West Riding of Durham.






19.
North Riding of Ontario.






20.
South Riding of Ontario.






21.
East Riding of York.






22.
West Riding of York.






23.
North Riding of York.






24.
North Riding of Wentworth.






25.
South Riding of Wentworth.






26.
East Riding of Elgin.






27.
West Riding of Elgin.






28.
North Riding of Waterloo.






29.
South Riding of Waterloo.






30.
North Riding of Brant.






31.
South Riding of Brant.






32.
North Riding of Oxford.






33.
South Riding of Oxford.






34.
East Riding of Middlesex.





Part 3. Cities, Parts of Cities, and Towns







35.
West Toronto.






36.
East Toronto.






37.
Hamilton.






38.
Ottawa.






39.
Kingston.






40.
London.






41.
Town of Brockville, with the Township of Elizabethtown thereto attached.






42.
Town of Niagara, with the Township of Niagara thereto attached.






43.
Town of Cornwall, with the Township of Cornwall thereto attached.





B. NEW ELECTORAL DIVISIONS







44.
The Provisional Judicial District of Algoma.






45.
The County of BRUCE, divided into Two Ridings, to be called respectively the North and South Ridings: The North Riding of Bruce to consist of the Townships of Bury, Lindsay, Eastnor, Albermarle, Amable, Arran, Bruce, Elderslie, and Saugeen, and the Village of Southampton.






46.
The County of BRUCE, divided into Two Ridings, to be called respectively the North and South Ridings: The South Riding of Bruce to consist of the Townships of Kincardine (including the Village of Kincardine), Greenock, Brant, Huron, Kinloss, Culross, and Carrick.






47.
The County of HURON, divided into Two Ridings, to be called respectively the North and South Ridings: The North Riding to consist of the Townships of Ashfield, Wawanosh, Turnberry, Howick, Morris, Grey, Colborne, Hullett, including the Village of Clinton, and McKillop.






48.
The County of HURON, divided into Two Ridings, to be called respectively the North and South Ridings: The South Riding to consist of the Town of Goderich and the Townships of Goderich, Tuckersmith, Stanley, Hay, Usborne, and Stephen.






49.
The County of MIDDLESEX, divided into three Ridings, to be called respectively the North, West, and East Ridings: The North Riding to consist of the Townships of McGillivray and Biddulph (taken from the County of Huron), and Williams East, Williams West, Adelaide, and Lobo.






50.
The County of MIDDLESEX, divided into three Ridings, to be called respectively the North, West, and East Ridings: The West Riding to consist of the Townships of Delaware, Carradoc, Metcalfe, Mosa and Ekfrid, and the Village of Strathroy.







[The East Riding to consist of the Townships now embraced therein, and be bounded as it is at present.]






51.
The County of LAMBTON to consist of the Townships of Bosanquet, Warwick, Plympton, Sarnia, Moore, Enniskillen, and Brooke, and the Town of Sarnia.






52.
The County of KENT to consist of the Townships of Chatham, Dover, East Tilbury, Romney, Raleigh, and Harwich, and the Town of Chatham.






53.
The County of BOTHWELL to consist of the Townships of Sombra, Dawn, and Euphemia (taken from the County of Lambton), and the Townships of Zone, Camden with the Gore thereof, Orford, and Howard (taken from the County of Kent).






54.
The County of GREY divided into Two Ridings to be called respectively the South and North Ridings: The South Riding to consist of the Townships of Bentinck, Glenelg, Artemesia, Osprey, Normanby, Egremont, Proton, and Melancthon.






55.
The County of GREY divided into Two Ridings to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Collingwood, Euphrasia, Holland, Saint-Vincent, Sydenham, Sullivan, Derby, and Keppel, Sarawak and Brooke, and the Town of Owen Sound.






56.
The County of PERTH divided into Two Ridings, to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Wallace, Elma, Logan, Ellice, Mornington, and North Easthope, and the Town of Stratford.






57.
The County of PERTH divided into Two Ridings, to be called respectively the South and North Ridings: The South Riding to consist of the Townships of Blanchard, Downie, South Easthope, Fullarton, Hibbert, and the Villages of Mitchell and Ste. Marys.






58.
The County of WELLINGTON divided into Three Ridings to be called respectively North, South and Centre Ridings: The North Riding to consist of the Townships of Amaranth, Arthur, Luther, Minto, Maryborough, Peel, and the Village of Mount Forest.






59.
The County of WELLINGTON divided into Three Ridings to be called respectively North, South and Centre Ridings: The Centre Riding to consist of the Townships of Garafraxa, Erin, Eramosa, Nichol, and Pilkington, and the Villages of Fergus and Elora.






60.
The County of WELLINGTON divided into Three Ridings to be called respectively North, South and Centre Ridings: The South Riding to consist of the Town of Guelph, and the Townships of Guelph and Puslinch.






61.
The County of NORFOLK, divided into Two Ridings, to be called respectively the South and North Ridings: The South Riding to consist of the Townships of Charlotteville, Houghton, Walsingham, and Woodhouse, and with the Gore thereof.






62.
The County of NORFOLK, divided into Two Ridings, to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Middleton, Townsend, and Windham, and the Town of Simcoe.






63.
The County of HALDIMAND to consist of the Townships of Oneida, Seneca, Cayuga North, Cayuga South, Raynham, Walpole, and Dunn.






64.
The County of MONCK to consist of the Townships of Canborough and Moulton, and Sherbrooke, and the Village of Dunnville (taken from the County of Haldimand), the Townships of Caister and Gainsborough (taken from the County of Lincoln), and the Townships of Pelham and Wainfleet (taken from the County of Welland).






65.
The County of LINCOLN to consist of the Townships of Clinton, Grantham, Grimsby, and Louth, and the Town of St. Catherines.






66.
The County of WELLAND to consist of the Townships of Bertie, Crowland, Humberstone, Stamford, Thorold, and Willoughby, and the Villages of Chippewa, Clifton, Fort Erie, Thorold, and Welland.






67.
The County of PEEL to consist of the Townships of Chinguacousy, Toronto, and the Gore of Toronto, and the Villages of Brampton and Streetsville.






68.
The County of CARDWELL to consist of the Townships of Albion and Caledon (taken from the County of Peel), and the Townships of Adjala and Mono (taken from the County of Simcoe).






69.
The County of SIMCOE, divided into Two Ridings, to be called respectively the South and North Ridings: The South Riding to consist of the Townships of West Gwillimbury, Tecumseth, Innisfil, Essa, Tosorontio, Mulmur, and the Village of Bradford.






70.
The County of SIMCOE, divided into Two Ridings, to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Nottawasaga, Sunnidale, Vespra, Flos, Oro, Medonte, Orillia and Matchedash, Tiny and Tay, Balaklava and Robinson, and the Towns of Barrie and Collingwood.






71.
The County of VICTORIA, divided into Two Ridings, to be called respectively the South and North Ridings: The South Riding to consist of the Townships of Ops, Mariposa, Emily, Verulam, and the Town of Lindsay.






72.
The County of VICTORIA, divided into Two Ridings, to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Anson, Bexley, Carden, Dalton, Digby, Eldon, Fenelon, Hindon, Laxton, Lutterworth, Macaulay and Draper, Sommerville, and Morrison, Muskoka, Monck and Watt (taken from the County of Simcoe), and any other surveyed Townships lying to the North of the said North Riding.






73.
The County of PETERBOROUGH, divided into Two Ridings, to be called respectively the West and East Ridings: The West Riding to consist of the Townships of South Monaghan (taken from the County of Northumberland), North Monaghan, Smith, and Ennis- more, and the Town of Peterborough.






74.
The County of PETERBOROUGH, divided into Two Ridings, to be called respectively the West and East Ridings: The East Riding to consist of the Townships of Asphodel, Belmont and Methuen, Douro, Dummer, Galway, Harvey, Minden, Stanhope and Dysart, Otonabee, and Snowden, and the Village of Ashburnham, and any other surveyed Townships lying to the North of the said East Riding.






75.
The County of HASTINGS, divided into Three Ridings, to be called respectively the West, East, and North Ridings: The West Riding to consist of the Town of Belleville, the Township of Sydney, and the Village of Trenton.






76.
The County of HASTINGS, divided into Three Ridings, to be called respectively the West, East, and North Ridings: The East Riding to consist of the Townships of Thurlow, Tyendinaga, and Hungerford.






77.
The County of HASTINGS, divided into Three Ridings, to be called respectively the West, East, and North Ridings: The North Riding to consist of the Townships of Rawdon, Huntingdon, Madoc, Elzevir, Tudor, Marmora, and Lake, and the Village of Stirling, and any other surveyed Townships lying to the North of the said North Riding.






78.
The County of LENNOX to consist of the Townships of Richmond, Adolphustown, North Fredericksburg, South Fredericksburg, Ernest Town, and Amherst Island, and the Village of Napanee.






79.
The County of ADDINGTON to consist of the Townships of Camden, Portland, Sheffield, Hinchinbrooke, Kaladar, Kennebec, Olden, Oso, Anglesea, Barrie, Clarendon, Palmerston, Effingham, Abinger, Miller, Canonto, Denbigh, Loughborough, and Bedford.






80.
The County of FRONTENAC to consist of the Townships of Kingston, Wolfe Island, Pittsburg and Howe Island, and Storrington.






81.
The County of RENFREW, divided into Two Ridings, to be called respectively the South and North Ridings: The South Riding to consist of the Townships of McNab, Bagot, Blithfield, Brougham, Horton, Admaston, Grattan, Matawatchan, Griffith, Lyndoch, Raglan, Radcliffe, Brudenell, Sebastopol, and the Villages of Arnprior and Renfrew.






82.
The County of RENFREW, divided into Two Ridings, to be called respectively the South and North Ridings: The North Riding to consist of the Townships of Ross, Bromley, Westmeath, Stafford, Pembroke, Wilberforce, Alice, Petawawa, Buchanan, South Algona, North Algona, Fraser, McKay, Wylie, Rolph, Head, Maria, Clara, Haggerty, Sherwood, Burns, and Richards, and any other surveyed Townships lying North-westerly of the said North Riding.




Every Town and incorporated Village existing at the Union, not especially mentioned in this Schedule, is to be taken as Part of the County or Riding within which it is locally situate.



THE SECOND SCHEDULE. ELECTORAL DISTRICTS OF QUEBEC SPECIALLY FIXED


COUNTIES OF —







•
Pontiac.






•
Ottawa.






•
Argenteuil.






•
Huntingdon.






•
Missisquoi.






•
Brome.






•
Shefford.






•
Stanstead.






•
Compton.






•
Wolfe and Richmond.






•
Megantic.




Town of Sherbrooke.



THE THIRD SCHEDULE. PROVINCIAL PUBLIC WORKS AND PROPERTY TO BE THE PROPERTY OF CANADA







1.
Canals, with Lands and Water Power connected therewith.






2.
Public Harbours.






3.
Lighthouses and Piers, and Sable Island.






4.
Steamboats, Dredges, and public Vessels.






5.
Rivers and Lake Improvements.






6.
Railways and Railway Stocks, Mortgages, and other Debts due by Railway Companies.






7.
Military Roads.






8.
Custom Houses, Post Offices, and all other Public Buildings, except such as the Government of Canada appropriate for the Use of the Provincial Legislatures and Governments.






9.
Property transferred by the Imperial Government, and known as Ordnance Property.






10.
Armouries, Drill Sheds, Military Clothing, and Munitions of War, and Lands set apart for general Public Purposes.





THE FOURTH SCHEDULE. ASSETS TO BE THE PROPERTY OF ONTARIO AND QUEBEC CONJOINTLY


Upper Canada Building Fund.


Lunatic Asylums.


Normal School.


Court Houses in







•
Aylmer, Lower Canada.






•
Montreal, Lower Canada.






•
Kamouraska, Lower Canada.




Law Society, Upper Canada.


Montreal Turnpike Trust.


University Permanent Fund.


Royal Institution.


Consolidated Municipal Loan Fund, Upper Canada.


Consolidated Municipal Loan Fund, Lower Canada.


Agricultural Society, Upper Canada.


Lower Canada Legislative Grant.


Quebec Fire Loan.


Temiscouata Advance Account.


Quebec Turnpike Trust.


Education — East.


Building and Jury Fund, Lower Canada.


Municipalities Fund.


Lower Canada Superior Education Income Fund.



THE FIFTH SCHEDULE



Part 1. OATH OF ALLEGIANCE


I A.B. do swear, That I will be faithful and bear true Allegiance to Her Majesty Queen Victoria.


Note. — The Name of the King or Queen of the United Kingdom of Great Britain and Ireland for the Time being is to be substituted from Time to Time, with proper Terms of Reference thereto.



Part 2. DECLARATION OF QUALIFICATION


I A.B. do declare and testify, That I am by Law duly qualified to be appointed a Member of the Senate of Canada [or as the Case may be], and that I am legally or equitably seised as of Freehold for my own Use and Benefit of Lands or Tenements held in Free and Common Socage [or seised or possessed for my own Use and Benefit of Lands or Tenements held in Franc-alleu or in Roture (as the Case may be),] in the Province of Nova Scotia [or as the Case may be] of the Value of Four thousand Dollars over and above all Rents, Dues, Debts, Mortgages, Charges, and Incumbrances due or payable out of or charged on or affecting the same, and that I have not collusively or colourably obtained a Title to or become possessed of the said Lands and Tenements or any Part thereof for the Purpose of enabling me to become a Member of the Senate of Canada [or as the Case may be], and that my Real and Personal Property are together worth Four thousand Dollars over and above my Debts and Liabilities.



THE SIXTH SCHEDULE. PRIMARY PRODUCTION FROM NON-RENEWABLE NATURAL RESOURCES AND FORESTRY RESOURCES




1. For the purposes of section 92A of this Act,







a.
production from a non-renewable natural resource is primary production therefrom if









i.
it is in the form in which it exists upon its recovery or severance from its natural state, or






ii.
it is a product resulting from processing or refining the resource, and is not a manufactured product or a product resulting from refining crude oil, refining upgraded heavy crude oil, refining gases or liquids derived from coal or refining a synthetic equivalent of crude oil; and






b.
production from a forestry resource is primary production therefrom if it consists of sawlogs, poles, lumber, wood chips, sawdust or any other primary wood product, or wood pulp, and is not a product manufactured from wood.





CONSTITUTION ACT 1982



PART I. CANADIAN CHARTER OF RIGHTS AND FREEDOMS


Whereas Canada is founded upon principles that recognize the supremacy of God and the rule of law:



A. GUARANTEE OF RIGHTS AND FREEDOMS



1. Rights and freedoms in Canada


The Canadian Charter of Rights and Freedoms guarantees the rights and freedoms set out in it subject only to such reasonable limits prescribed by law as can be demonstrably justified in a free and democratic society.



B. FUNDAMENTAL FREEDOMS



2. Fundamental freedoms


Everyone has the following fundamental freedoms:







a.
freedom of conscience and religion;






b.
freedom of thought, belief, opinion and expression, including freedom of the press and other media of communication;






c.
freedom of peaceful assembly; and






d.
freedom of association.





C. DEMOCRATIC RIGHTS



3. Democratic rights of citizens


Every citizen of Canada has the right to vote in an election of members of the House of Commons or of a legislative assembly and to be qualified for membership therein.





4. 
1. Maximum duration of legislative bodies


No House of Commons and no legislative assembly shall continue for longer than five years from the date fixed for the return of the writs at a general election of its members.



2. Continuation in special circumstances


In time of real or apprehended war, invasion or insurrection, a House of Commons may be continued by Parliament and a legislative assembly may be continued by the legislature beyond five years if such continuation is not opposed by the votes of more than one-third of the members of the House of Commons or the legislative assembly, as the case may be.



5. Annual sitting of legislative bodies


There shall be a sitting of Parliament and of each legislature at least once every twelve months.



D. MOBILITY RIGHTS





6. 
1. Mobility of citizens


Every citizen of Canada has the right to enter, remain in and leave Canada.



2. Rights to move and gain livelihood


Every citizen of Canada and every person who has the status of a permanent resident of Canada has the right







a.
to move to and take up residence in any province; and






b.
to pursue the gaining of a livelihood in any province.





3. Limitation


The rights specified in subsection (2) are subject to







a.
any laws or practices of general application in force in a province other than those that discriminate among persons primarily on the basis of province of present or previous residence; and






b.
any laws providing for reasonable residency requirements as a qualification for the receipt of publicly provided social services.





4. Affirmative action programs


Subsections (2) and (3) do not preclude any law, program or activity that has as its object the amelioration in a province of conditions of individuals in that province who are socially or economically disadvantaged if the rate of employment in that province is below the rate of employment in Canada.



E. LEGAL RIGHTS



7. Life, liberty and security of person


Everyone has the right to life, liberty and security of the person and the right not to be deprived thereof except in accordance with the principles of fundamental justice.



8. Search or seizure


Everyone has the right to be secure against unreasonable search or seizure.



9. Detention or imprisonment


Everyone has the right not to be arbitrarily detained or imprisoned.



10. Arrest or detention


Everyone has the right on arrest or detention







a.
to be informed promptly of the reasons therefor;






b.
to retain and instruct counsel without delay and to be informed of that right; and






c.
to have the validity of the detention determined by way of habeas corpus and to be released if the detention is not lawful.





11. Proceedings in criminal and penal matters


Any person charged with an offence has the right







a.
to be informed without unreasonable delay of the specific offence;






b.
to be tried within a reasonable time;






c.
not to be compelled to be a witness in proceedings against that person in respect of the offence;






d.
to be presumed innocent until proven guilty according to law in a fair and public hearing by an independent and impartial tribunal;






e.
not to be denied reasonable bail without just cause;






f.
except in the case of an offence under military law tried before a military tribunal, to the benefit of trial by jury where the maximum punishment for the offence is imprisonment for five years or a more severe punishment;






g.
not to be found guilty on account of any act or omission unless, at the time of the act or omission, it constituted an offence under Canadian or international law or was criminal according to the general principles of law recognized by the community of nations;






h.
if finally acquitted of the offence, not to be tried for it again and, if finally found guilty and punished for the offence, not to be tried or punished for it again; and






i.
if found guilty of the offence and if the punishment for the offence has been varied between the time of commission and the time of sentencing, to the benefit of the lesser punishment.





12. Treatment or punishment


Everyone has the right not to be subjected to any cruel and unusual treatment or punishment.



13. Self-crimination


A witness who testifies in any proceedings has the right not to have any incriminating evidence so given used to incriminate that witness in any other proceedings, except in a prosecution for perjury or for the giving of contradictory evidence.



14. Interpreter


A party or witness in any proceedings who does not understand or speak the language in which the proceedings are conducted or who is deaf has the right to the assistance of an interpreter.



F. EQUALITY RIGHTS





15. 
1. Equality before and under law and equal protection and benefit of law


Every individual is equal before and under the law and has the right to the equal protection and equal benefit of the law without discrimination and, in particular, without discrimination based on race, national or ethnic origin, colour, religion, sex, age or mental or physical disability.



2. Affirmative action programs


Subsection (1) does not preclude any law, program or activity that has as its object the amelioration of conditions of disadvantaged individuals or groups including those that are disadvantaged because of race, national or ethnic origin, colour, religion, sex, age or mental or physical disability.



G. OFFICIAL LANGUAGES OF CANADA





16. 
1. Official languages of Canada


English and French are the official languages of Canada and have equality of status and equal rights and privileges as to their use in all institutions of the Parliament and government of Canada.



2. Official languages of New Brunswick


English and French are the official languages of New Brunswick and have equality of status and equal rights and privileges as to their use in all institutions of the legislature and government of New Brunswick.



3. Advancement of status and use


Nothing in this Charter limits the authority of Parliament or a legislature to advance the equality of status or use of English and French.





16.1. 
1. English and French linguistic communities in New Brunswick


The English linguistic community and the French linguistic community in New Brunswick have equality of status and equal rights and privileges, including the right to distinct educational institutions and such distinct cultural institutions as are necessary for the preservation and promotion of those communities.



2. Role of the legislature and government of New Brunswick


The role of the legislature and government of New Brunswick to preserve and promote the status, rights and privileges referred to in subsection (1) is affirmed.





17. 
1. Proceedings of Parliament


Everyone has the right to use English or French in any debates and other proceedings of Parliament.



2. Proceedings of New Brunswick legislature


Everyone has the right to use English or French in any debates and other proceedings of the legislature of New Brunswick.





18. 
1. Parliamentary statutes and records


The statutes, records and journals of Parliament shall be printed and published in English and French and both language versions are equally authoritative.



2. New Brunswick statutes and records


The statutes, records and journals of the legislature of New Brunswick shall be printed and published in English and French and both language versions are equally authoritative.





19. 
1. Proceedings in courts established by Parliament


Either English or French may be used by any person in, or in any pleading in or process issuing from, any court established by Parliament.



2. Proceedings in New Brunswick courts


Either English or French may be used by any person in, or in any pleading in or process issuing from, any court of New Brunswick.





20. 
1. Communications by public with federal institutions


Any member of the public in Canada has the right to communicate with, and to receive available services from, any head or central office of an institution of the Parliament or government of Canada in English or French, and has the same right with respect to any other office of any such institution where







a.
there is a significant demand for communications with and services from that office in such language; or






b.
due to the nature of the office, it is reasonable that communications with and services from that office be available in both English and French.





2. Communications by public with New Brunswick institutions


Any member of the public in New Brunswick has the right to communicate with, and to receive available services from, any office of an institution of the legislature or government of New Brunswick in English or French.



21. Continuation of existing constitutional provisions


Nothing in sections 16 to 20 abrogates or derogates from any right, privilege or obligation with respect to the English and French languages, or either of them, that exists or is continued by virtue of any other provision of the Constitution of Canada.



22. Rights and privileges preserved


Nothing in sections 16 to 20 abrogates or derogates from any legal or customary right or privilege acquired or enjoyed either before or after the coming into force of this Charter with respect to any language that is not English or French.



H. MINORITY LANGUAGE EDUCATIONAL RIGHTS





23. 
1. Language of instruction


Citizens of Canada







a.
whose first language learned and still understood is that of the English or French linguistic minority population of the province in which they reside, or






b.
who have received their primary school instruction in Canada in English or French and reside in a province where the language in which they received that instruction is the language of the English or French linguistic minority population of the province,




have the right to have their children receive primary and secondary school instruction in that language in that province.



2. Continuity of language instruction


Citizens of Canada of whom any child has received or is receiving primary or secondary school instruction in English or French in Canada, have the right to have all their children receive primary and secondary school instruction in the same language.



3. Application where numbers warrant


The right of citizens of Canada under subsections (1) and (2) to have their children receive primary and secondary school instruction in the language of the English or French linguistic minority population of a province







a.
applies wherever in the province the number of children of citizens who have such a right is sufficient to warrant the provision to them out of public funds of minority language instruction; and






b.
includes, where the number of those children so warrants, the right to have them receive that instruction in minority language educational facilities provided out of public funds.





I. ENFORCEMENT





24. 
1. Enforcement of guaranteed rights and freedoms


Anyone whose rights or freedoms, as guaranteed by this Charter, have been infringed or denied may apply to a court of competent jurisdiction to obtain such remedy as the court considers appropriate and just in the circumstances.



2. Exclusion of evidence bringing administration of justice into disrepute


Where, in proceedings under subsection (1), a court concludes that evidence was obtained in a manner that infringed or denied any rights or freedoms guaranteed by this Charter, the evidence shall be excluded if it is established that, having regard to all the circumstances, the admission of it in the proceedings would bring the administration of justice into disrepute.



J. GENERAL



25. Aboriginal rights and freedoms not affected by Charter


The guarantee in this Charter of certain rights and freedoms shall not be construed so as to abrogate or derogate from any aboriginal, treaty or other rights or freedoms that pertain to the aboriginal peoples of Canada including







a.
any rights or freedoms that have been recognized by the Royal Proclamation of October 7, 1763; and






b.
any rights or freedoms that now exist by way of land claims agreements or may be so acquired.





26. Other rights and freedoms not affected by Charter


The guarantee in this Charter of certain rights and freedoms shall not be construed as denying the existence of any other rights or freedoms that exist in Canada.



27. Multicultural heritage


This Charter shall be interpreted in a manner consistent with the preservation and enhancement of the multicultural heritage of Canadians.



28. Rights guaranteed equally to both sexes


Notwithstanding anything in this Charter, the rights and freedoms referred to in it are guaranteed equally to male and female persons.



29. Rights respecting certain schools preserved


Nothing in this Charter abrogates or derogates from any rights or privileges guaranteed by or under the Constitution of Canada in respect of denominational, separate or dissentient schools.



30. Application to territories and territorial authorities


A reference in this Charter to a province or to the legislative assembly or legislature of a province shall be deemed to include a reference to the Yukon Territory and the Northwest Territories, or to the appropriate legislative authority thereof, as the case may be.



31. Legislative powers not extended


Nothing in this Charter extends the legislative powers of any body or authority.



K. APPLICATION OF CHARTER





32. 
1. Application of Charter


This Charter applies







a.
to the Parliament and government of Canada in respect of all matters within the authority of Parliament including all matters relating to the Yukon Territory and Northwest Territories; and






b.
to the legislature and government of each province in respect of all matters within the authority of the legislature of each province.





2. Exception


Notwithstanding subsection (1), section 15 shall not have effect until three years after this section comes into force.





33. 
1. Exception where express declaration


Parliament or the legislature of a province may expressly declare in an Act of Parliament or of the legislature, as the case may be, that the Act or a provision thereof shall operate notwithstanding a provision included in section 2 or sections 7 to 15 of this Charter.



2. Operation of exception


An Act or a provision of an Act in respect of which a declaration made under this section is in effect shall have such operation as it would have but for the provision of this Charter referred to in the declaration.



3. Five year limitation


A declaration made under subsection (1) shall cease to have effect five years after it comes into force or on such earlier date as may be specified in the declaration.



4. Re-enactment


Parliament or the legislature of a province may re-enact a declaration made under subsection (1).



5. Five year limitation


Subsection (3) applies in respect of a re-enactment made under subsection (4).



L. CITATION



34. Citation


This Part may be cited as the Canadian Charter of Rights and Freedoms.



PART II. RIGHTS OF THE ABORIGINAL PEOPLES OF CANADA





35. 
1. Recognition of existing aboriginal and treaty rights


The existing aboriginal and treaty rights of the aboriginal peoples of Canada are hereby recognized and affirmed.



2. Definition of “aboriginal peoples of Canada


In this Act, “aboriginal peoples of Canada” includes the Indian, Inuit and Métis peoples of Canada.



3. Land claims agreements


For greater certainty, in subsection (1) “treaty rights” includes rights that now exist by way of land claims agreements or may be so acquired.



4. Aboriginal and treaty rights are guaranteed equally to both sexes


Notwithstanding any other provision of this Act, the aboriginal and treaty rights referred to in subsection (1) are guaranteed equally to male and female persons.



35.1. Commitment to participation in constitutional conference


The government of Canada and the provincial governments are committed to the principle that, before any amendment is made to Class 24 of section 91 of the “Constitution Act, 1867”, to section 25 of this Act or to this Part,







a.
a constitutional conference that includes in its agenda an item relating to the proposed amendment, composed of the Prime Minister of Canada and the first ministers of the provinces, will be convened by the Prime Minister of Canada; and






b.
the Prime Minister of Canada will invite representatives of the aboriginal peoples of Canada to participate in the discussions on that item.





PART III. EQUALIZATION AND REGIONAL DISPARITIES





36. 
1. Commitment to promote equal opportunities


Without altering the legislative authority of Parliament or of the provincial legislatures, or the rights of any of them with respect to the exercise of their legislative authority, Parliament and the legislatures, together with the government of Canada and the provincial governments, are committed to







a.
promoting equal opportunities for the well-being of Canadians;






b.
furthering economic development to reduce disparity in opportunities; and






c.
providing essential public services of reasonable quality to all Canadians.





2. Commitment respecting public services


Parliament and the government of Canada are committed to the principle of making equalization payments to ensure that provincial governments have sufficient revenues to provide reasonably comparable levels of public services at reasonably comparable levels of taxation.



PART IV. CONSTITUTIONAL CONFERENCE



37. Repealed



PART IV.I. CONSTITUTIONAL CONFERENCES



37.1. Repealed



PART V. PROCEDURE FOR AMENDING CONSTITUTION OF CANADA





38. 
1. General procedure for amending Constitution of Canada


An amendment to the Constitution of Canada may be made by proclamation issued by the Governor General under the Great Seal of Canada where so authorized by







a.
resolutions of the Senate and House of Commons; and






b.
resolutions of the legislative assemblies of at least two-thirds of the provinces that have, in the aggregate, according to the then latest general census, at least fifty per cent of the population of all the provinces.





2. Majority of members


An amendment made under subsection (1) that derogates from the legislative powers, the proprietary rights or any other rights or privileges of the legislature or government of a province shall require a resolution supported by a majority of the members of each of the Senate, the House of Commons and the legislative assemblies required under subsection (1).



3. Expression of dissent


An amendment referred to in subsection (2) shall not have effect in a province the legislative assembly of which has expressed its dissent thereto by resolution supported by a majority of its members prior to the issue of the proclamation to which the amendment relates unless that legislative assembly, subsequently, by resolution supported by a majority of its members, revokes its dissent and authorizes the amendment.



4. Revocation of dissent


A resolution of dissent made for the purposes of subsection (3) may be revoked at any time before or after the issue of the proclamation to which it relates.





39. 
1. Restriction on proclamation


A proclamation shall not be issued under subsection 38(1) before the expiration of one year from the adoption of the resolution initiating the amendment procedure thereunder, unless the legislative assembly of each province has previously adopted a resolution of assent or dissent.



2. Idem


A proclamation shall not be issued under subsection 38(1) after the expiration of three years from the adoption of the resolution initiating the amendment procedure thereunder.



40. Compensation


Where an amendment is made under subsection 38(1) that transfers provincial legislative powers relating to education or other cultural matters from provincial legislatures to Parliament, Canada shall provide reasonable compensation to any province to which the amendment does not apply.



41. Amendment by unanimous consent


An amendment to the Constitution of Canada in relation to the following matters may be made by proclamation issued by the Governor General under the Great Seal of Canada only where authorized by resolutions of the Senate and House of Commons and of the legislative assembly of each province:







a.
the office of the Queen, the Governor General and the Lieutenant Governor of a province;






b.
the right of a province to a number of members in the House of Commons not less than the number of Senators by which the province is entitled to be represented at the time this Part comes into force;






c.
subject to section 43, the use of the English or the French language;






d.
the composition of the Supreme Court of Canada; and






e.
an amendment to this Part.







42. 
1. Amendment by general procedure


An amendment to the Constitution of Canada in relation to the following matters may be made only in accordance with subsection 38(1):







a.
the principle of proportionate representation of the provinces in the House of Commons prescribed by the Constitution of Canada;






b.
the powers of the Senate and the method of selecting Senators;






c.
the number of members by which a province is entitled to be represented in the Senate and the residence qualifications of Senators;






d.
subject to paragraph 41(d), the Supreme Court of Canada;






e.
the extension of existing provinces into the territories; and






f.
notwithstanding any other law or practice, the establishment of new provinces.





2. Exception


Subsections 38(2) to (4) do not apply in respect of amendments in relation to matters referred to in subsection (1).



43. Amendment of provisions relating to some but not all provinces


An amendment to the Constitution of Canada in relation to any provision that applies to one or more, but not all, provinces, including







a.
any alteration to boundaries between provinces, and






b.
any amendment to any provision that relates to the use of the English or the French language within a province,




may be made by proclamation issued by the Governor General under the Great Seal of Canada only where so authorized by resolutions of the Senate and House of Commons and of the legislative assembly of each province to which the amendment applies.



44. Amendments by Parliament


Subject to sections 41 and 42, Parliament may exclusively make laws amending the Constitution of Canada in relation to the executive government of Canada or the Senate and House of Commons.



45. Amendments by provincial legislatures


Subject to section 41, the legislature of each province may exclusively make laws amending the constitution of the province.





46. 
1. Initiation of amendment procedures


The procedures for amendment under sections 38, 41, 42 and 43 may be initiated either by the Senate or the House of Commons or by the legislative assembly of a province.



2. Revocation of authorization


A resolution of assent made for the purposes of this Part may be revoked at any time before the issue of a proclamation authorized by it.





47. 
1. Amendments without Senate resolution


An amendment to the Constitution of Canada made by proclamation under section 38, 41, 42 or 43 may be made without a resolution of the Senate authorizing the issue of the proclamation if, within one hundred and eighty days after the adoption by the House of Commons of a resolution authorizing its issue, the Senate has not adopted such a resolution and if, at any time after the expiration of that period, the House of Commons again adopts the resolution.



2. Computation of period


Any period when Parliament is prorogued or dissolved shall not be counted in computing the one hundred and eighty day period referred to in subsection (1).



48. Advice to issue proclamation


The Queen’s Privy Council for Canada shall advise the Governor General to issue a proclamation under this Part forthwith on the adoption of the resolutions required for an amendment made by proclamation under this Part.



49. Constitutional conference


A constitutional conference composed of the Prime Minister of Canada and the first ministers of the provinces shall be convened by the Prime Minister of Canada within fifteen years after this Part comes into force to review the provisions of this Part.



PART VI. AMENDMENT TO THE CONSTITUTION ACT, 1867



50. See Constitution Act, 1867, section 92A


The text of this amendment is set out in the Constitution Act, 1867, as section 92A. (As per footnote from 'A Consolidation of the Constitution Acts 1867 to 1982, Department of Justice Canada, 2013')



51. See Constitution Act, 1867, Sixth Schedule


The text of this amendment is set out in the Constitution Act, 1867, as the Sixth Schedule. (As per footnote from 'A Consolidation of the Constitution Acts 1867 to 1982, Department of Justice Canada, 2013')



PART VII. GENERAL





52. 
1. Primacy of Constitution of Canada


The Constitution of Canada is the supreme law of Canada, and any law that is inconsistent with the provisions of the Constitution is, to the extent of the inconsistency, of no force or effect.



2. Constitution of Canada


The Constitution of Canada includes







a.
the Canada Act 1982, including this Act;






b.
the Acts and orders referred to in the schedule; and






c.
any amendment to any Act or order referred to in paragraph (a) or (b).





3. Amendments to Constitution of Canada


Amendments to the Constitution of Canada shall be made only in accordance with the authority contained in the Constitution of Canada.





53. 
1. Repeals and new names


The enactments referred to in Column I of the schedule are hereby repealed or amended to the extent indicated in Column II thereof and, unless repealed, shall continue as law in Canada under the names set out in Column III thereof.



2. Consequential amendments


Every enactment, except the Canada Act 1982, that refers to an enactment referred to in the schedule by the name in Column I thereof is hereby amended by substituting for that name the corresponding name in Column III thereof, and any British North America Act not referred to in the schedule may be cited as the Constitution Act followed by the year and number, if any, of its enactment.



54. Repeal and consequential amendments


'Part IV' is repealed on the day that is one year after this Part comes into force and this section may be repealed and this Act renumbered, consequentially upon the repeal of Part IV and this section, by proclamation issued by the Governor General under the Great Seal of Canada.



54.1. Repealed



55. French version of Constitution of Canada


A French version of the portions of the Constitution of Canada referred to in the schedule shall be prepared by the Minister of Justice of Canada as expeditiously as possible and, when any portion thereof sufficient to warrant action being taken has been so prepared, it shall be put forward for enactment by proclamation issued by the Governor General under the Great Seal of Canada pursuant to the procedure then applicable to an amendment of the same provisions of the Constitution of Canada.



56. English and French versions of certain constitutional texts


Where any portion of the Constitution of Canada has been or is enacted in English and French or where a French version of any portion of the Constitution is enacted pursuant to section 55, the English and French versions of that portion of the Constitution are equally authoritative.



57. English and French versions of this Act


The English and French versions of this Act are equally authoritative.



58. Commencement


Subject to section 59, this Act shall come into force on a day to be fixed by proclamation issued by the Queen or the Governor General under the Great Seal of Canada.





59. 
1. Commencement of paragraph  23(1)(a) in respect of Quebec


Paragraph 23(1)(a) shall come into force in respect of Quebec on a day to be fixed by proclamation issued by the Queen or the Governor General under the Great Seal of Canada.



2. Authorization of Quebec


A proclamation under subsection (1) shall be issued only where authorized by the legislative assembly or government of Quebec.



3. Repeal of this section


This section may be repealed on the day paragraph 23(1)(a) comes into force in respect of Quebec and this Act amended and renumbered, consequentially upon the repeal of this section, by proclamation issued by the Queen or the Governor General under the Great Seal of Canada.



60. Short title and citations


This Act may be cited as the Constitution Act, 1982, and the Constitution Acts 1867 to 1975 (No. 2) and this Act may be cited together as the Constitution Acts, 1867 to 1982.



61. References


A reference to the “Constitution Acts, 1867 to 1982” shall be deemed to include a reference to the “Constitution Amendment Proclamation, 1983”.



SCHEDULE TO THE CONSTITUTION ACT 1982. MODERNIZATION OF THE CONSTITUTION (Section 53



Item 1



Column I. Act Affected


British North America Act, 1867, 30-31 Vict., c. 3 (U.K.)



Column II. Amendment




1. Section 1 is repealed and the following substituted therefor:


“1. This Act may be cited as the Constitution Act, 1867.”




2. Section 20 is repealed.




3. Class 1 of section 91 is repealed.




4. Class 1 of section 92 is repealed.



Column III. New Name


Constitution Act, 1867



Item 2



Column I. Act Affected


An Act to amend and continue the Act 32-33 Victoria chapter 3; and to establish and provide for the Government of the Province of Manitoba, 1870, 33 Vict., c. 3 (Can.)



Column II. Amendment




1. The long title is repealed and the following substituted therefor:


“Manitoba Act, 1870.”




2. Section 20 is repealed.



Column III. New Name


Manitoba Act, 1870



Item 3



Column I. Act Affected


Order of Her Majesty in Council admitting Rupert’s Land and the North-Western Territory into the union, dated the 23rd day of June, 1870



Column II. Amendment


[blank]



Column III. New Name


Rupert’s Land and North-Western Territory Order



Item 4



Column I. Act Affected


Order of Her Majesty in Council admitting British Columbia into the Union, dated the 16th day of May, 1871.



Column II. Amendment


[blank]



Column III. New Name


British Columbia Terms of Union



Item 5



Column I. Act Affected


British North America Act, 1871, 34-35 Vict., c. 28 (U.K.)



Column II. Amendment


Section 1 is repealed and the following substituted therefor:


“1. This Act may be cited as the Constitution Act, 1871.”



Column III. New Name


Constitution Act, 1871



Item 6



Column I. Act Affected


Order of Her Majesty in Council admitting Prince Edward Island into the Union, dated the 26th day of June, 1873.



Column II. Amendment


[blank]



Column III. New Name


Prince Edward Island Terms of Union



Item 7



Column I. Act Affected


Parliament of Canada Act, 1875, 38-39 Vict., c. 38 (U.K.)



Column II. Amendment


[blank]



Column III. New Name


Parliament of Canada Act, 1875



Item 8



Column I. Act Affected


Order of Her Majesty in Council admitting all British possessions and Territories in North America and islands adjacent thereto into the Union, dated the 31st day of July, 1880.



Column II. Amendment


[blank]



Column III. New Name


Adjacent Territories Order



Item 9



Column I. Act Affected


British North America Act, 1886, 49-50 Vict., c. 35 (U.K.)



Column II. Amendment


Section 3 is repealed and the following substituted therefor:


“3. This Act may be cited as the Constitution Act, 1886.”



Column III. New Name


Constitution Act, 1886



Item 10



Column I. Act Affected


Canada (Ontario Boundary) Act, 1889, 52-53 Vict., c. 28 (U.K.)



Column II. Amendment


[blank]



Column III. New Name


Canada (Ontario Boundary) Act, 1889



Item 11



Column I. Act Affected


Canadian Speaker (Appointment of Deputy) Act, 1895, 2nd Sess., 59 Vict., c. 3 (U.K.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 12



Column I. Act Affected


The Alberta Act, 1905, 4-5 Edw. VII, c. 3 (Can.)



Column II. Amendment


[blank]



Column III. New Name


Alberta Act



Item 13



Column I. Act Affected


The Saskatchewan Act, 1905, 4-5 Edw. VII, c. 42 (Can.)



Column II. Amendment


[blank]



Column III. New Name


Saskatchewan Act



Item 14



Column I. Act Affected


British North America Act, 1907, 7 Edw. VII, c. 11 (U.K.)



Column II. Amendment


Section 2 is repealed and the following substituted therefor:


“2. This Act may be cited as the Constitution Act, 1907.”



Column III. New Name


Constitution Act, 1907



Item 15



Column I. Act Affected


British North America Act, 1915, 5-6 Geo. V, c. 45 (U.K.)



Column II. Amendment


Section 3 is repealed and the following substituted therefor:


“3. This Act may be cited as the Constitution Act, 1915.”



Column III. New Name


Constitution Act, 1915



Item 16



Column I. Act Affected


British North America Act, 1930, 20-21 Geo. V, c. 26 (U.K.)



Column II. Amendment


Section 3 is repealed and the following substituted therefor:


“3. This Act may be cited as the Constitution Act, 1930.”



Column III. New Name


Constitution Act, 1930



Item 17



Column I. Act Affected


Statute of Westminster, 1931, 22 Geo. V, c. 4 (U.K.)



Column II. Amendment


In so far as they apply to Canada,







a.
section 4 is repealed; and






b.
subsection 7(1) is repealed.





Column III. New Name


Statute of Westminster, 1931



Item 18



Column I. Act Affected


British North America Act, 1940, 3-4 Geo. VI, c. 36 (U.K.)



Column II. Amendment


Section 2 is repealed and the following substituted therefor:


“2. This Act may be cited as the Constitution Act, 1940.”



Column III. New Name


Constitution Act, 1940



Item 19



Column I. Act Affected


British North America Act, 1943, 6-7 Geo. VI, c. 30 (U.K.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 20



Column I. Act Affected


British North America Act, 1946, 9-10 Geo. VI, c. 63 (U.K.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 21



Column I. Act Affected


British North America Act, 1949, 12-13 Geo. VI, c. 22 (U.K.)



Column II. Amendment


Section 3 is repealed and the following substituted therefor:


“3. This Act may be cited as the Newfoundland Act.”



Column III. New Name


Newfoundland Act



Item 22



Column I. Act Affected


British North America (No. 2) Act, 1949, 13 Geo. VI, c. 81 (U.K.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 23



Column I. Act Affected


British North America Act, 1951, 14-15 Geo. VI, c. 32 (U.K.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 24



Column I. Act Affected


British North America Act, 1952, 1 Eliz. II, c. 15 (Can.)



Column II. Amendment


The Act is repealed.



Column III. New Name


[blank]



Item 25



Column I. Act Affected


British North America Act, 1960, 9 Eliz. II, c. 2 (U.K.)



Column II. Amendment


Section 2 is repealed and the following substituted therefor:


“2. This Act may be cited as the Constitution Act, 1960.”



Column III. New Name


Constitution Act 1960,



Item 26



Column I. Act Affected


British North America Act, 1964, 12-13 Eliz. II, c. 73 (U.K.)



Column II. Amendment


Section 2 is repealed and the following substituted therefor:


“2. This Act may be cited as the Constitution Act, 1964.”



Column III. New Name


Constitution Act 1964,



Item 27



Column I. Act Affected


British North America Act, 1965, 14 Eliz. II, c. 4, Part I (Can.)



Column II. Amendment


Section 2 is repealed and the following substituted therefor:


“2. This Part may be cited as the Constitution Act, 1965.”



Column III. New Name


Constitution Act 1965,



Item 28



Column I. Act Affected


British North America Act, 1974, 23 Eliz. II, c. 13, Part I (Can.)



Column II. Amendment


Section 3, as amended by 25-26 Eliz. II, c. 28, s. 38(1) (Can.), is repealed and the following substituted therefor:


“3. This Part may be cited as the Constitution Act, 1974.”



Column III. New Name


Constitution Act 1974,



Item 29



Column I. Act Affected


British North America Act, 1975, 23-24 Eliz. II, c. 28, Part I (Can.)



Column II. Amendment


Section 3, as amended by 25-26 Eliz. II, c. 28, s. 31 (Can.), is repealed and the following substituted therefor:


“3. This Part may be cited as the Constitution Act (No. 1), 1975.”



Column III. New Name


Constitution Act (No. 1), 1975



Item 30



Column I. Act Affected


British North America Act (No. 2), 1975, 23-24 Eliz. II, c. 53 (Can.)



Column II. Amendment


Section 3 is repealed and the following substituted therefor:


“3. This Act may be cited as the Constitution Act (No. 2), 1975.”



Column III. New Name


Constitution Act (No. 2), 1975

